    Case 18-33678-sgj11 Doc 235 Filed 12/19/18                       Entered 12/19/18 17:17:50               Page 1 of 71




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 19, 2018
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
          In re:                                 §    Case No. 18-33678
                                                 §
          TACO BUENO RESTAURANTS, INC., et §          (Chapter 11)
          al.,                                   §
                                                 §    (Jointly Administered)
                 Debtors.1                       §

                             FINDINGS OF FACT, CONCLUSIONS
                      OF LAW, AND ORDER (I) APPROVING THE DEBTORS’
                 DISCLOSURE STATEMENT AND (II) CONFIRMING THE DEBTORS’
                 JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION

               The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

     having:

                      a. distributed, through Prime Clerk, LLC (the “Notice and Claims Agent”), on or
                         about November 6, 2018 (i) the Disclosure Statement for the Debtors’ Joint
                         Prepackaged Chapter 11 Plan of Reorganization [Docket No. 22] (the “Disclosure
                         Statement”); (ii) the Debtors’ Joint Prepackaged Chapter 11 Plan of
                         Reorganization [Docket No. 21] (as amended on December 18, 2018 [Docket No.

     1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
           number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
           Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P.
           (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent,
           Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate headquarters and the Debtors’
           service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas 75062.

         US 5969520
Case 18-33678-sgj11 Doc 235 Filed 12/19/18                     Entered 12/19/18 17:17:50              Page 2 of 71



                   219], and as further modified, amended, or supplemented from time to time, the
                   “Plan”), a copy of which is annexed hereto as Exhibit A; and (iii) a ballot for voting
                   on the Plan to the holder of Class 3 Prepetition Lender Secured Claims in
                   accordance with title 11 of the United States Code (the “Bankruptcy Code”), the
                   Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Rules
                   of the United States Bankruptcy Court for the Northern District of Texas (the
                   “Local Rules”), and applicable nonbankruptcy law, as evidenced by the Affidavit
                   of Service of Solicitation Materials [Docket No. 7] (the “Solicitation Affidavit”);2

          b.       commenced the Chapter 11 Cases by filing voluntary petitions for relief under
                   chapter 11 of the Bankruptcy Code on November 6, 2018 (the “Petition Date”)
                   after the conclusion of the prepetition solicitation described in the preceding
                   paragraph;

          c.       filed,3 on November 6, 2018, the Plan and the Disclosure Statement;

          d.       filed, on November 6, 2018, the Motion for Entry of an Order (I) Scheduling
                   Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation
                   of Prepackaged Plan; (II) Fixing Deadline to Object to Disclosure Statement and
                   Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures and Form
                   and Manner of Notice of Commencement, Combined Hearing, and Objection
                   Deadline; and (IV) Granting Related Relief [Docket No. 12] (the “Scheduling
                   Motion”), which, among other things, requested approval of the Debtors’
                   prepetition solicitation procedures (the “Solicitation Procedures”) with respect to
                   the Plan, including the form of ballot (the “Ballot”)4 transmitted to the class of
                   Claims for voting on the Plan;

          e.       filed, on November 6, 2018, the Declaration of Haywood Miller in Support of
                   Chapter 11 Petitions and First Day Pleadings [Docket No. 5] and the Declaration
                   of Adam Dunayer in Support of Chapter 11 Petitions and First Day Pleadings
                   [Docket No. 4], detailing certain facts and circumstances of the Chapter 11 Cases;

          f.       filed, on November 6, 2018, the Declaration of James Daloia of Prime Clerk LLC
                   Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Debtors’
                   Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 17] (the
                   “Voting Certification”), which detailed the results of the Plan solicitation and
                   voting process;

          g.       filed, on November 9, 2018, the Notice of (A) Commencement of Prepackaged
                   Chapter 11 Bankruptcy Cases, (B) Combined Hearing on the Disclosure Statement,

2     Capitalized terms used but not otherwise defined herein have the meanings given to such terms in the Plan. The
      rules of interpretation set forth in Article I.B of the Plan apply.
3     Unless otherwise indicated, use of the term “filed” herein refers also to the service of the applicable document
      filed on the docket in the Chapter 11 Cases, as applicable.
4     The Ballot was attached as Exhibit 2 to the Scheduling Order.

    US 5969520                                             2
Case 18-33678-sgj11 Doc 235 Filed 12/19/18          Entered 12/19/18 17:17:50        Page 3 of 71



              Confirmation of the Joint Prepackaged Chapter 11 Plan, and Related Matters, (C)
              Objection Deadlines, and Summary of the Debtors’ Joint Prepackaged Chapter 11
              Plan [Docket No. 60] (the “Combined Notice”), which, inter alia, contained notice
              of the commencement of the Chapter 11 Cases, the date and time set for the hearing
              to consider approval of the Disclosure Statement and Confirmation of the Plan (the
              “Confirmation Hearing”), and the deadline for filing objections to the Plan and the
              Disclosure Statement, and which provided excerpts of, and advised parties to
              carefully review, the release, exculpation, and injunction provisions in the Plan, as
              evidenced by the Affidavit of Service [Docket No. 88] and the Supplemental
              Affidavit of Service [Docket No. 93] (collectively, the “Combined Notice
              Affidavit”), consistent with the order approving the Scheduling Motion [Docket
              No. 56] (the “Scheduling Order”);

       h.     caused the Combined Notice, as modified for publication, to be published in USA
              Today (National Edition) on November 12, 2018, and in the Dallas Morning News
              on November 12, 2018, as evidenced by the Affidavit of Publication [Docket No.
              80] (the “Publication Affidavit” and, together with the Combined Notice Affidavit,
              the “Service Affidavits”), consistent with the Scheduling Order;

       i.     filed, on November 30, 2018, the Notice of Filing Supplement to the Debtors’ Joint
              Prepackaged Chapter 11 Plan of Reorganization [Docket No. 161], on December
              4, 2018, the Notice of Filing Second Supplement to the Debtors’ Joint Prepackaged
              Chapter 11 Plan of Reorganization [Docket No. 172], on December 7, 2018, the
              Notice of Filing Third Supplement to the Debtors’ Joint Prepackaged Chapter 11
              Plan of Reorganization [Docket No. 183], on December 18, 2018, the Notice of
              Filing Fourth Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of
              Reorganization [Docket No. 222] and the Notice of Filing Fifth Supplement to the
              Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 229],
              and on December 19, 2019 the Notice of Filing Sixth Supplement to the Debtors’
              Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 232] (as the
              documents therein have been or may be modified, amended, or supplemented from
              time to time, collectively, the “Plan Supplement” and which, for purposes of the
              Plan and this Confirmation Order, is included in the definition of “Plan”);

       j.     filed, on November 30, 2018, and supplemented on December 7, 2018, as an exhibit
              to the Plan Supplement, the Schedule of Assumed Executory Contracts and
              Unexpired Leases, as such schedule was replaced and superseded in its entirety by
              Exhibit C to the Plan Supplement filed on December 18, 2018;

       k.     filed, on December 4, 2018, the Notice of (I) Proposed Cure Amounts Associated
              with Possible Assumption of Executory Contracts and Unexpired Leases, and (II)
              Deadline to Object Thereto [Docket No. 175], (the “Cure Notice”), notifying all
              non-Debtor parties to Executory Contracts and Unexpired Leases being assumed
              by the Debtors of such assumption and the estimated amounts necessary to cure any
              defaults thereunder (the “Proposed Cure Amounts”), and further notifying such
              parties of the deadline to object to such cure amounts;


 US 5969520                                     3
Case 18-33678-sgj11 Doc 235 Filed 12/19/18          Entered 12/19/18 17:17:50        Page 4 of 71



       l.     filed, on December 17, 2018, the Declaration of Haywood Miller in Support of
              Confirmation of Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization
              [Docket No. 213], the Declaration of Adam Dunayer in Support Confirmation of
              Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 214],
              and the Declaration of Guillermo Perales in Support of Confirmation of Debtors’
              Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 215]
              (collectively, the “Confirmation Affidavits”);

       m.     filed, on December 17, 2018, the Debtors’ Memorandum of Law in Support of (I)
              Approval of Disclosure Statement, and (II) Confirmation of the Debtors’ Joint
              Prepackaged Chapter 11 Plan of Reorganization [Docket No. 212] (the
              “Confirmation Brief”); and

       n.     continued to operate their businesses and manage their properties during the
              Chapter 11 Cases as debtors in possession pursuant to sections 1107(a) and 1108
              of the Bankruptcy Code.

       The Court having:

       a.     entered, on November 8, 2018, the Scheduling Order;

       b.     set December 19, 2018, at 9:30 a.m. (prevailing Central Time) as the date and time
              for the Confirmation Hearing pursuant to Bankruptcy Rules 3017 and 3018 and
              sections 1126, 1128, and 1129 of the Bankruptcy Code;

       c.     reviewed the Plan, the Disclosure Statement, the Confirmation Brief, the Plan
              Supplement, the Voting Certification, the Confirmation Affidavits, and all
              pleadings, exhibits, statements, responses, and comments regarding Confirmation,
              including any and all objections, statements, and reservations of right filed by
              parties in interest on the docket of the Chapter 11 Cases;

       d.     held the Confirmation Hearing;

       e.     heard the statements, arguments, and objections, if any, made by counsel in respect
              of Confirmation;

       f.     considered all oral representations, testimony, documents, filings, and other
              evidence regarding Confirmation;

       g.     taken judicial notice of all pleadings and other documents filed, all orders entered,
              and all evidence and arguments presented in the Chapter 11 Cases; and

       h.     overruled any and all objections to the Plan and to Confirmation and all statements
              and reservations of right not consensually resolved or withdrawn unless otherwise
              indicated herein.




 US 5969520                                     4
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50         Page 5 of 71



       NOW, THEREFORE, the Court having found that notice of the Confirmation Hearing

and the opportunity for any party in interest to object to Confirmation have been adequate and

appropriate as to all parties affected or to be affected by the Plan and the transactions contemplated

thereby, and the legal and factual bases set forth in the documents filed in support of Confirmation

and all evidence proffered or adduced by counsel at the Confirmation Hearing and the entire record

of the Chapter 11 Cases establish just cause for the relief granted herein; and after due deliberation

thereon and good cause appearing therefor, the Court hereby makes and issues the following

Findings of Fact, Conclusions of Law, and Orders:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       IT IS HEREBY DETERMINED, FOUND, ADJUDGED, DECREED, AND

ORDERED THAT:

A.     Findings and Conclusions.

       1.      The findings and conclusions set forth herein and in the record of the Confirmation

Hearing constitute the Court’s findings of fact and conclusions of law under Rule 52 of the Federal

Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014. The

findings and conclusions of the Court pursuant to Bankruptcy Rule 7052 set forth in the record at

the Confirmation Hearing, if any, are incorporated as if set forth herein. To the extent any of the

following conclusions of law constitute findings of fact, or vice versa, they are adopted as such.

B.     Jurisdiction, Venue, and Core Proceeding.

       2.      The Court has jurisdiction over the Chapter 11 Cases pursuant to sections 157 and

1334 of title 28 of the United States Code. The Court has exclusive jurisdiction to determine

whether the Disclosure Statement and Plan comply with the applicable provisions of the

Bankruptcy Code and should be approved and confirmed, respectively. Venue is proper in this

district pursuant to sections 1408 and 1409 of title 28 of the United States Code. Approval of the

 US 5969520                                       5
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50        Page 6 of 71



Disclosure Statement, including the associated Solicitation Procedures, and Confirmation of the

Plan are core proceedings within the meaning of section 157(b)(2) of title 28 of the United States

Code and the Court may enter a final order consistent with Article III of the United States

Constitution.

C.     Eligibility for Relief.

       3.        The Debtors were and are entities eligible for relief under section 109 of the

Bankruptcy Code.

D.     Commencement and Joint Administration of the Chapter 11 Cases.

       4.        On the Petition Date, each Debtor commenced a chapter 11 case by filing a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. By prior order of the Court,

the Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly

administered pursuant to Bankruptcy Rule 1015 [Docket No. 39]. The Debtors have operated their

businesses and managed their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. On November 16, 2018, the U.S. Trustee (as defined below)

appointed an Official Unsecured Creditors’ Committee (the “Committee”) in the Chapter 11 Cases.

E.     Judicial Notice.

       5.        The Court takes judicial notice of the docket of the Chapter 11 Cases maintained

by the Clerk of the Court, including all pleadings and other documents filed, all orders entered, all

hearing transcripts, and all evidence and arguments made, proffered, or adduced at the hearings

held before the Court during the pendency of the Chapter 11 Cases.

F.     Notice.

       6.        As evidenced by the Service Affidavits, due, timely, proper, and adequate notice of

the Plan, the Disclosure Statement, and the Confirmation Hearing, together with the deadlines for

voting to accept or reject the Plan as well as objecting to the Disclosure Statement and the Plan,

 US 5969520                                       6
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50          Page 7 of 71



has been provided to the Core/2002 Service List, including: (a) the Office of the United States

Trustee for the Northern District of Texas (the “U.S. Trustee”), (b) the Debtors’ 30 largest

unsecured creditors on the Petition Date (on a consolidated basis); (c) those persons who have

formally appeared in these chapter 11 cases and requested service pursuant to Bankruptcy Rule

2002; (d) the Internal Revenue Service; (e) all other applicable government agencies to the extent

required by the Bankruptcy Rules or the Local Rules; (f) Taco Supremo; (g) Scheef and Stone,

L.L.P., as counsel to Taco Supremo; (h) the Committee; and (i) all parties in interest listed on the

Debtors’ creditor matrix.

       7.      Given the expedited nature of the Chapter 11 Cases, the Debtors have gone to great

lengths to ensure that all parties in interest received sufficient due process. As a direct result of

these efforts, all impaired creditors have either: (a) cast a vote to accept the Plan; (b) received

actual notice of the Disclosure Statement and Plan and provided no indication that they object to

confirmation of the Plan; or (c) asserted an objection to the Plan that is, to the extent not withdrawn,

overruled on the merits herein. Further, the Combined Notice, as modified for publication, was

published in USA Today (National Edition) on November 12, 2018 and in the Dallas Morning

News on November 12, 2018 in accordance with the Scheduling Order and Bankruptcy Rule

2002(l). Such notice was adequate and sufficient based upon the facts and circumstances of the

Chapter 11 Cases and pursuant to section 1128 of the Bankruptcy Code, Bankruptcy Rules 2002

and 3020, and other applicable law and rules, and no other or further notice is or shall be required.

G.     Disclosure Statement.

       8.      The Disclosure Statement contains (a) sufficient information of a kind consistent

with the disclosure requirements of all applicable nonbankruptcy laws, rules, and regulations,

including the Securities Act (to the extent applicable), and (b) “adequate information” (as such

term is defined in section 1125(a) of the Bankruptcy Code and used in section 1126(b)(2) of the
 US 5969520                                        7
Case 18-33678-sgj11 Doc 235 Filed 12/19/18                  Entered 12/19/18 17:17:50           Page 8 of 71



Bankruptcy Code) with respect to the Debtors, the Plan, and the transactions contemplated therein,

and is approved in all respects.

H.        Solicitation.

          9.      Prior to the commencing these Chapter 11 Cases, the Debtors, through the Notice

and Claims Agent, caused the Plan, the Disclosure Statement (which included as exhibits thereto,

the Plan, a corporate structure chart, a Liquidation Analysis, Financial Projections, a Valuation

Analysis, and the Restructuring Support Agreement (as each term is defined in the Disclosure

Statement), a Ballot, the proposed Interim DIP Order,5 and a cover letter (collectively the

“Solicitation Package”), to be transmitted and served in compliance with sections 1125(g) and

1126(b) of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order,

all other applicable provisions of the Bankruptcy Code, and all other applicable rules, laws, and

regulations applicable to such solicitation.

          10.     As set forth in the Solicitation Affidavit, on November 6, 2018, the Solicitation

Package was transmitted to and served on the eligible holder of Claims of the Class of Claims

entitled to vote to accept or reject the Plan (the “Voting Class”). Taco Supremo, the only eligible

holder of a Claim in the Voting Class, received a Ballot. The form of the Ballot adequately

addressed the particular needs of the Chapter 11 Cases and was appropriate for Taco Supremo.

The instructions on the Ballot advised Taco Supremo that for the Ballot to be counted, the Ballot

must be properly executed, completed, and delivered to the Notice and Claims Agent so that it was

actually received by the Notice and Claims Agent no later than 1:00 p.m. (prevailing Central Time)

on November 6, 2018 (the “Voting Deadline”), unless such time was extended by the Debtors.



5     “Interim DIP Order” shall mean the Interim Order Authorizing Debtors to Utilize Cash Collateral, Obtain
      Postpetition Credit Secured by Senior Liens, Granting Adequate Protection to Prepetition Secured Parties,
      Scheduling a Final Hearing, and Granting Related Relief [Docket No. 41].

    US 5969520                                         8
Case 18-33678-sgj11 Doc 235 Filed 12/19/18           Entered 12/19/18 17:17:50         Page 9 of 71



The period during which the Debtors solicited Taco Supremo’s acceptance to the Plan was a

reasonable period of time for Taco Supremo to make an informed decision to accept or reject the

Plan.

        11.    The Debtors were not required to solicit votes from the holders of Claims in

Class 1—Other Priority Claims and Class 2—Other Secured Claims (collectively, the

“Unimpaired Classes”), as each such class is Unimpaired under the Plan and thus presumed to

have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. The Debtors were not

required to solicit votes from the holders of Claims and Interests in Class 5—Intercompany Claims

and Class 6—Intercompany Interests (collectively, the “Unimpaired or Deemed Rejecting

Classes”), as each such class is either Unimpaired under the Plan and thus presumed to have

accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired under the Plan

and deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. The

Debtors also were not required to solicit votes from the holders of Claims in Class 4—General

Unsecured Claims and Interests in Class 7—TB Holdings Interests (the “Deemed Rejecting

Classes”), as such classes are Impaired and not entitled to receive distributions on account of their

Claims or Interests under the Plan and, thus, are deemed to have rejected the Plan pursuant to

section 1126(g) of the Bankruptcy Code.

        12.    No other or further solicitation was or shall be required on account of the global

settlement reached among the Debtors, Taco Supremo, TPG, senior management, and the

Committee (the “Committee Settlement”). Taco Supremo, which holds valid liens on substantially

all of the Debtors’ assets, is owed approximately $140 million on account of its Prepetition Lender

Claim and DIP Facility Claim, and is expected to recover between 24.3% and 31.4% on account

of such Claims under the Plan. No Class of Claims or Interests junior to the Voting Class,


 US 5969520                                      9
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 10 of 71



 including Class 4—General Unsecured Claims, is entitled to receive any recovery under the

 Bankruptcy Code, and section 1126(g) of the Bankruptcy Code provides that creditors who are

 entitled to no recovery are deemed to reject and their votes are not required. The opportunity for

 holders of Class 4—General Unsecured Claims to receive a distribution from the GUC Cash Pool

 under the Committee Settlement embodied in the Plan does not entitle such holders to vote. Even

 if votes were solicited from holders of Class 4—General Unsecured Claims, and the Class voted

 to reject the Plan, the Plan could be confirmed over any such objection by “cram down” under

 section 1129(b) of the Bankruptcy Code since the Debtors have received acceptance of the Plan

 by the Voting Class and have satisfied the other requirements for Confirmation, so no further

 solicitation is necessary.

         13.     As described in and as evidenced by the Voting Certification and the Solicitation

 Affidavit, the transmittal and service of the Solicitation Package (all of the foregoing, the

 “Solicitation”) was timely, adequate, and sufficient under the circumstances and no other or further

 Solicitation was or shall be required. The Solicitation complied with the Solicitation Procedures,

 was appropriate and satisfactory based upon the circumstances of the Chapter 11 Cases, was

 conducted in good faith and was in compliance with the provisions of the Bankruptcy Code, the

 Bankruptcy Rules, the Local Rules, the Scheduling Order, and any other applicable rules, laws,

 and regulations.

 I.      Voting.

         14.     On November 6, 2018, the Voting Certification was filed with the Court, certifying

 the method and results of the Ballots tabulated for the Voting Class. As of the Voting Deadline,

 100% in number and 100% in dollar amount of the holders of claims in the Voting Class that

 timely voted, voted to accept the Plan, without counting the votes of any insider (as such term is

 defined in section 101(31) of the Bankruptcy Code). As evidenced by the Voting Certification,
  US 5969520                                     10
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 11 of 71



 votes to accept or reject the Plan have been solicited and tabulated fairly, in good faith, and in a

 manner consistent with the Bankruptcy Code, the Bankruptcy Rules, the Solicitation Procedures,

 and the Local Rules.

 J.     Plan Supplement.

        15.     The Debtors filed the Plan Supplement consisting of: (a) the Consulting

 Agreements; (b) the form of the New Organizational Documents of Reorganized Taco Bueno; (c)

 the Schedule of Assumed Executory Contracts and Unexpired Leases; (d) the identity of the

 member of the New Board and the officers of Reorganized Taco Bueno as of the Effective Date;

 (e) the List of Retained Causes of Action; (f) the Financial Projections; (g) the Opt-In Procedures;

 and (h) the Opt-In Notice.

        16.     All such materials comply with the terms of the Plan, and the filing and notice of

 the Plan Supplement was proper and in accordance with the Bankruptcy Code, the Bankruptcy

 Rules, and the Local Rules and no other or further notice is or shall be required. All documents

 included in the Plan Supplement are integral to, part of, and incorporated by reference into the

 Plan as if set forth in full therein. The Debtors reserve the right to alter, amend, update, or modify

 the Plan Supplement before the Effective Date (subject, in each case, to any consultation and

 approval rights and conditions set forth in the Plan and the Restructuring Support Agreement).

 K.     Modifications of the Plan.

        17.     Pursuant to and in compliance with section 1127 of the Bankruptcy Code and

 Bankruptcy Rule 3019, the Debtors proposed certain modifications to the Plan as reflected herein

 and/or in the amended Plan filed with the Court prior to entry of this Confirmation Order

 (collectively, the “Plan Modifications”). In accordance with Bankruptcy Rule 3019, the Plan

 Modifications do not (i) constitute material modifications of the Plan under section 1127 of the

 Bankruptcy Code, (ii) cause the Plan to fail to meet the requirements of sections 1122 or 1123 of
  US 5969520                                      11
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 12 of 71



 the Bankruptcy Code, (iii) materially and adversely change the treatment of any Claims,

 (iv) require re-solicitation of any holders of any Claims or Interests, or (v) require that Taco

 Supremo, as the sole holder of a Claim in the Voting Class, be afforded an opportunity to change

 its previously cast acceptance of the Plan. Under the circumstances, the form and manner of notice

 of the proposed Plan Modifications are adequate, and no other or further notice of the proposed

 Plan Modifications is necessary or required. In accordance with section 1127 of the Bankruptcy

 Code and Bankruptcy Rule 3019, all holders of Claims who voted to accept the Plan or who are

 conclusively presumed to have accepted the Plan are deemed to have accepted the Plan as modified

 by the Plan Modifications. Taco Supremo, as the sole holder of a Claim in the Voting Class, shall

 not be permitted to change its acceptance to a rejection as a consequence of the Plan Modifications.

 L.     Resolution of Objections and Other Issues.

        18.     To the extent that any objections, reservations of rights, statements or joinders to

 Confirmation have not been resolved, withdrawn, waived, or settled prior to entry of this

 Confirmation Order or otherwise resolved herein or as stated on the record of the Confirmation

 Hearing, they are hereby overruled on the merits based on the record before this Court.

        19.     Rosebriar Stipulation.      The Debtors and Rosebriar/Caruth Haven, L.P.

 (“Rosebriar/Caruth”) have consensually resolved disputes (the “Rosebriar Disputes”) regarding:

 (a) the alleged termination, prior to the Petition Date, of a Net Land and Building Lease applicable

 to 7940 N Central Expressway, Dallas, Texas 75206 (as amended, the “Store 3177 Lease”), and

 (b) Debtor Taco Bueno Restaurants, L.P.’s ability to assume the Store 3177 Lease. The resolution

 of such disputes is hereby approved on the following terms:

                a. This Confirmation Order approves Taco Bueno Restaurants, L.P.’s assumption
                   of the Store 3177 Lease as of the Effective Date, and constitutes the Court’s
                   findings that: (i) the Store 3177 Lease has not terminated; and (ii) Taco Bueno’s
                   leasehold interest under the Store 3177 Lease became property of Debtor Taco
                   Bueno Restaurants, L.P.’s bankruptcy Estate on the Petition Date;
  US 5969520                                     12
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50        Page 13 of 71



               b. Rosebriar/Caruth shall have an Allowed Cure Claim of $32,167.00, and shall
                  have no further Claim or Claims against the Debtors;

               c. The Debtors shall return Check No. 11478 (dated October 5, 2018, in the
                  amount of $12,166.67, made by Rosebriar/Caruth and payable to Taco Bueno
                  Restaurants, L.P.), undeposited, to Rosebriar/Caruth within five days after entry
                  of this Confirmation Order;

               d. All claims asserted by Taco Bueno Restaurants, L.P. and/or Rosebriar/Caruth
                  in Adv. Proc. No. 18-03344 shall be dismissed with prejudice by stipulation
                  within five days after entry of this Confirmation Order, with each party to bear
                  its own attorneys’ fees, costs, and expenses;

               e. Rosebriar/Caruth shall dismiss, with prejudice, Case No. JE18-02597A in the
                  Justice Court, Precinct 3, Place 1 (Dallas County, Texas) within five days after
                  entry of this Confirmation Order, with each party to bear its own attorneys’ fees,
                  costs, and expenses;

               f. Rosebriar/Caruth, on behalf of itself, its predecessors, successors, direct and
                  indirect parent companies, direct and indirect subsidiary companies, companies
                  under common control with any of the foregoing, affiliates, and assigns, and
                  their past, present, and future officers, directors, shareholders, interest holders,
                  members, partners, attorneys, agents, employees, managers, representatives,
                  assigns, and successors in interest, and all persons acting by, through, under, or
                  in concert with them, and each of them (collectively, the “Rosebriar
                  Releasors”), hereby releases and discharges the Debtors, together with their
                  predecessors, successors, direct and indirect parent companies, direct and
                  indirect subsidiary companies, companies under common control with any of
                  the foregoing, affiliates and assigns and their past, present, and future officers,
                  directors, shareholders, interest holders, members, partners, attorneys, agents,
                  employees, managers, representatives, assigns, and successors in interest, and
                  all persons acting by, through, under, or in concert with them, and each of them
                  (collectively, the “Debtor Releasees”), from all known and unknown charges,
                  complaints, claims, grievances, liabilities, obligations, promises, agreements,
                  controversies, damages, actions, causes of action, suits, rights, demands, costs,
                  losses, debts, penalties, fees, wages, medical costs, pain and suffering, mental
                  anguish, emotional distress, expenses (including attorneys’ fees and costs
                  actually incurred), and punitive damages, of any nature whatsoever, known or
                  unknown (each a “Rosebriar Released Claim”) which any Rosebriar Party has
                  or may have had based on any facts or circumstances existing, in whole or in
                  part, through midnight on the date of the entry of this Confirmation Order,
                  including without limitation any claim alleging that the Store 3177 Lease
                  terminated prior to the Petition Date. Notwithstanding anything to the contrary
                  in this subparagraph, nothing in this Confirmation Order shall be construed to
                  release any of the Debtors from its or their obligations to comply, after entry of
                  this Confirmation Order, with the Store 3177 Lease or any other lease or
                  contract between one or more Debtors and one or more Rosebriar Releasors,

  US 5969520                                     13
Case 18-33678-sgj11 Doc 235 Filed 12/19/18           Entered 12/19/18 17:17:50        Page 14 of 71



                   including without limitation the Reverse Build to Suit Lease Agreement
                   between Rosebriar Prosper Plaza, L.P. and Taco Bueno Restaurants, L.P., dated
                   as of March 21, 2013 (as amended, the “Prosper Lease”).

               g. Each Debtor, on behalf of itself, its predecessors, successors, direct and indirect
                  parent companies, direct and indirect subsidiary companies, companies under
                  common control with any of the foregoing, affiliates, and assigns, and their past,
                  present, and future officers, directors, shareholders, interest holders, members,
                  partners, attorneys, agents, employees, managers, representatives, assigns, and
                  successors in interest, and all persons acting by, through, under, or in concert
                  with them, and each of them (collectively, the “Debtor Releasors”), hereby
                  releases and discharges Rosebriar/Caruth, together with its predecessors,
                  successors, direct and indirect parent companies, direct and indirect subsidiary
                  companies, companies under common control with any of the foregoing,
                  affiliates and assigns and their past, present, and future officers, directors,
                  shareholders, interest holders, members, partners, attorneys, agents, employees,
                  managers, representatives, assigns, and successors in interest, and all persons
                  acting by, through, under, or in concert with them, and each of them
                  (collectively, the “Rosebriar Releasees”), from all known and unknown
                  charges, complaints, claims, grievances, liabilities, obligations, promises,
                  agreements, controversies, damages, actions, causes of action, suits, rights,
                  demands, costs, losses, debts, penalties, fees, wages, medical costs, pain and
                  suffering, mental anguish, emotional distress, expenses (including attorneys’
                  fees and costs actually incurred), and punitive damages, of any nature
                  whatsoever, known or unknown (each a “Debtor Released Claim”) which any
                  Debtor has or may have had based on any facts or circumstances existing, in
                  whole or in part, through midnight on the date of the entry of this Confirmation
                  Order. Notwithstanding anything to the contrary in this subparagraph, nothing
                  in this Confirmation Order shall be construed to release any of the Rosebriar
                  Releasees from its or their obligations to comply, after entry of this
                  Confirmation Order, with the Store 3177 Lease or any other lease or contract
                  between one or more Debtors and one or more Rosebriar Releasees, including
                  without limitation the Prosper Lease.

        20.    Taxing Authorities. Angelina County, Arlington ISD, Bell County Tax Appraisal

 District, Brown Central Appraisal District, City of Burleson, Burleson ISD, City of Carrollton,

 Carrollton-Farmers Branch ISD, City of Cleburne, Cleburne ISD, Crowley ISD, Dallas County,

 Denton County, Ellis County, City of Garland, Garland ISD, City of Grapevine, Grapevine-

 Colleyville ISD, Grayson County, City of Greenville, Greenville ISD, Gregg County, City of

 Haltom City, City of Haslet, Hood CAD, Hopkins County, Hunt County, Irving ISD, Johnson

 County, Kaufman County, City Lake Worth, Lewisville ISD, Mansfield ISD, McLennan County,
  US 5969520                                    14
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50         Page 15 of 71



 Northwest ISD, Town of Pantego, Parker CAD, Potter County Tax Office, City of Roanoke,

 Richardson ISD, Rockwall CAD, City of Sulphur Springs, Sulphur Springs ISD, Tarrant County,

 Taylor County Central Appraisal District, Valwood Improvement Authority, City Of Waco,

 Wichita County, City of Wichita Falls, Wichita Falls ISD, and Williamson County (collectively,

 the “Texas Tax Authorities”) assert that they are the holders of prepetition claims for unpaid 2018

 ad valorem real and business personal property taxes. The Debtors/Reorganized Debtors shall pay

 all amounts owed to the Texas Tax Authorities in the ordinary course of business no later than

 January 31, 2019. In the event the Claims are paid after January 31, 2019, regardless of whether

 the Claims are disputed or undisputed, the Texas Tax Authorities shall receive interest from the

 Petition Date through the Effective Date and from the Effective Date through payment in full at

 the state statutory rate pursuant to 11 U.S.C. Sections 506(b), 511, and 1129. The Texas Tax

 Authorities shall retain the liens that secure all amounts ultimately owed on their Claims as well

 as the state law priority of those liens until the Claims are paid in full. In the event that collateral

 that secures the Claim of one or more of the Texas Tax Authorities is returned to a creditor that is

 junior to the Texas Tax Authorities, the Debtor/Reorganized Debtor shall first pay all ad valorem

 property taxes that are secured by the collateral.

        21.      In the event the Confirmation Order is entered on the docket after December 31,

 2018, the Texas Tax Authorities will be the holders of Administrative Claims for year 2019 ad

 valorem real and business personal property taxes; provided, however, that notwithstanding any

 other deadlines in this Confirmation Order for the payment of other administrative expenses, the

 Texas Tax Authorities shall receive payment of such taxes in the ordinary course of business prior

 to the state law delinquency date without being required to file and serve an Administrative Claim

 and request for payment as a condition of allowance as provided in 11 U.S.C. Section


  US 5969520                                       15
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 16 of 71



 503(b)(1)(D). The Texas Tax Authorities shall retain the liens that secure all amounts ultimately

 owed for year 2019 along with the state law priority of those liens. The Texas Tax Authorities’

 Administrative Claims, if any, for year 2019 ad valorem real and business personal property taxes

 shall not be discharged until such time as the amounts owed are paid in full. In the event of a

 default in the payment of the tax Claims as provided herein, the Texas Tax Authorities shall

 provide notice to counsel for the Debtors/Reorganized Debtors who shall have twenty (20) days

 from the date of the notice to cure the default. If the default is not cured, the Texas Tax Authorities

 shall be entitled to pursue collection of all amounts owed pursuant to state law outside this

 Court. Failure to pay the 2019 ad valorem taxes prior to the state law delinquency date shall

 constitute an event of default only as to the relevant Texas Tax Authority. The

 Debtors’/Reorganized Debtors’ rights and defenses under Texas state law and the Bankruptcy

 Code with respect to the foregoing are fully preserved.

        22.     Cure Claim Objections. Notwithstanding anything to the contrary in the Plan or

 this Confirmation Order, the Debtors or the Reorganized Debtors shall pay the parties below the

 following payments as full and final satisfaction of any Cure Claim associated with the assumption

 of each party’s applicable Unexpired Lease(s) on the Effective Date in compliance with section

 365(b)(1) of the Bankruptcy Code, provided that the Unexpired Lease(s) below shall not be

 deemed assumed until such Cure Claims are paid in full. Accordingly, the following parties’

 objections are resolved and withdrawn.

                    a. National Retail Properties, LP
                             i. 4500 Long Prairie Road, Flower Mound, TX 75028 - $39,184.50
                            ii. 1324 S Broadway Street, Sulphur Springs, TX 75482 – $16,169.11
                           iii. 2004 S Service Road, Moore, OK 73160 – $16,046.51
                    b. JAHCO Virginia Square, LP
                             i. 302 N. Central Expressway, McKinney, TX 75069 – $18,322.02
                    c. Hiser Lane LLC
  US 5969520                                       16
Case 18-33678-sgj11 Doc 235 Filed 12/19/18                    Entered 12/19/18 17:17:50           Page 17 of 71



                                  i. 1380 FM 148, Terrell, TX 75160 - $20,500 for obligations owed as
                                     of the date of confirmation of the Plan, and all other amounts then
                                     due and payable by the Debtors as of the Effective Date pursuant to
                                     Section 4.04 of the applicable Unexpired Lease and the Plan.

            23.     Chymiak Investments KS, LLC. Notwithstanding anything to the contrary in the

 Plan or this Confirmation Order, the Debtors or the Reorganized Debtors shall pay Chymiak

 Investments KS, LLC (“Chymiak”) the amount of $37,913.32 as full and final satisfaction of any

 Cure Claim associated with the assumption of Chymiak’s Unexpired Lease located at 18016 W.

 119th Street, Olathe, KS 66061 (the “Chymiak Lease”) on the Effective Date or as soon as

 reasonably practicable thereafter in compliance with section 365(b)(1) of the Bankruptcy

 Code.6 Following assumption of the Chymiak Lease, any other obligations, including, but not

 limited to, rent or other obligations accruing after the confirmation date, owed to Chymiak in

 connection with the Chymiak Lease, and all real estate taxes, and interest, payable under the

 Chymiak Lease to taxing entities with respect to the leased property, shall be paid in the ordinary

 course of business, with any dispute to be determined in accordance with the procedures set forth

 in Article V.C of the Plan, and applicable bankruptcy and nonbankruptcy law. Accordingly,

 Chymiak’s objection [Docket No. 190] is resolved and withdrawn.

            24.     Oracle. Notwithstanding anything to the contrary in the Plan, the Plan Supplement,

 or this Confirmation Order, the Debtors or the Reorganized Debtors shall pay Oracle America,

 Inc. (“Oracle”) the amount of $16,514.48 as full and final satisfaction of any Cure Claim

 associated with the assumption of the Cloud Services Agreement, inclusive of the Universal

 Credits and the CPQ #784424, between Oracle and Taco Bueno Restaurants, Inc. (collectively, the

 “CSA”) on the Effective Date or as soon as reasonably practicable thereafter in compliance with



 6   This payment includes rent obligations owed by the Debtors for the month of December 2018.


     US 5969520                                          17
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 18 of 71



 section 365(b)(1) of the Bankruptcy Code, but in no event later than fourteen (14) days after the

 Effective Date. Following assumption of the CSA, any other obligations, accruing after the

 Confirmation Date owed to Oracle in connection with the CSA shall be paid in the ordinary course

 of business, with any dispute to be determined in accordance with the CSA and applicable

 nonbankruptcy law. Any other executory contracts between Oracle and any Debtor shall be

 deemed rejected under the Plan.

        25.     Spirit. Notwithstanding anything to the contrary in the Plan, the Plan Supplement,

 or this Confirmation Order, the Debtors and Spirit Master Funding III, LLC (“Spirit III”) and

 Spirit Master Funding X, LLC (as assignee from TABU Property I, LLC) (“Spirit X” and,

 collectively with Spirit III, “Spirit”) agree that the assumption or rejection of the Master Lease

 agreement between Spirit and the Taco Bueno Restaurants, Inc. (the “Spirit Master Lease”) and

 the individual leases between Spirit and the Debtors (collectively the “Spirit Leases”) are deferred

 pending the filing of a notice with the Court executed by or on behalf of both Spirit and the Debtors

 assuming or rejecting the Spirit Leases, at which time the assumption or rejection, as applicable,

 of the Spirit Master Lease and/or Spirit Leases, as applicable, shall be deemed approved pursuant

 to this Confirmation Order. The Debtors and Spirit reserve all rights, claims and defenses with

 respect to assumption or rejection of the Spirit Leases, including with respect to the amounts of

 any cure payments or cure obligations and neither the Plan or this Order shall be construed as an

 order assuming the Spirit Leases, pending filing of the notice as described in this paragraph. In

 the event that no notice of assumption is filed by the Effective Date with respect to any particular

 Spirit Lease, such Spirit Lease shall be deemed rejected unless otherwise agreed to by the parties.

 Accordingly, Spirit’s objection [Docket No. 195] is withdrawn.




  US 5969520                                      18
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 19 of 71



        26.     U.S. Realty. Notwithstanding anything to the contrary in the Plan, the Plan

 Supplement, or this Confirmation Order, the Debtors and U.S. Realty Advisors, LLC (“U.S.

 Realty”) agree that (a) the Master Lease agreement between TABU Property II, LLC and Taco

 Bueno Restaurants, Inc. and (b) the Master Lease agreement between TABU Property III, LLC

 and Taco Bueno Restaurants, Inc. ((a) and (b) together, the “U.S. Realty Master Leases”) are

 assumed as amended pursuant to the Plan and this Confirmation Order, subject to execution of all

 final documentation and agreement in writing by the Debtors and U.S. Realty prior to the Effective

 Date; nothwithstanding the foregoing, if the parties do not execute all final documentation and

 agree in writing prior to the Effective Date, the Debtors and U.S. Realty reserve all rights related

 to assumption, assignment, and/or rejection of the U.S. Realty Master Leases, including the

 amount of any cure payment in compliance with section 365(b)(1) of the Bankruptcy Code and

 the Plan.

        27.     Lehigh Hanson, Inc. Subject to the occurrence of the Effective Date, entry of this

 Confirmation Order shall constitute approval of the assumption of the Sublease Agreement, dated

 November 30, 2016 between Lehigh Hanson, Inc. (“Lehigh”) and Taco Bueno Restaurants, L.P.

 (“Taco Bueno”) pursuant to sections 365(a) and 1123 of the Bankruptcy Code as provided for in

 the Plan and the approval of the First Amendment to Sublease Agreement dated as of December

 6, 2018 (the “First Amendment”) between Lehigh and Taco Bueno and authorization of Taco

 Bueno to execute the First Amendment.

        28.     Windstream. Notwithstanding anything to the contrary in the Plan, the Plan

 Supplement, or this Confirmation Order, the agreements (collectively, the “Windstream

 Agreements”) among any of the Debtors and Windstream and/or its affiliates, as applicable, shall

 not be rejected on the Effective Date, but shall be rejected effective as of 11:59 p.m. Central Time


  US 5969520                                     19
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 20 of 71



 on January 31, 2019 (as may be extended from time to time in accordance with the terms of this

 Confirmation Order, the “Windstream Rejection Date”), or such other date as agreed to by the

 Reorganized Debtors and Windstream in writing prior to the Windstream Rejection Date;

 provided, however, that (a) the Debtors reserve all rights with respect to the effective date of

 rejection of any of the Windstream Agreements through and including the Effective Date, (b) the

 Debtors or the Reorganized Debtors, as applicable, shall pay all allowed post-Petition Date

 Administrative Claims of Windstream against the Debtors, and (c) the Reorganized Debtors and

 Windstream and/or its affiliates, as applicable, shall remain subject to the terms of the Windstream

 Agreements through and including the Windstream Rejection Date.

 M.     Bankruptcy Rule 3016.

        29.     In accordance with Bankruptcy Rule 3016(a), the Plan is dated and identifies the

 Debtors as the Plan proponents. The Debtors appropriately filed the Disclosure Statement and the

 Plan with the Court, thereby satisfying Bankruptcy Rule 3016(b).           The discharge, release,

 injunction, and exculpation provisions of the Plan are set forth in bold and with specific and

 conspicuous language, thereby complying with Bankruptcy Rule 3016(c).

 N.     Burden of Proof—Confirmation of the Plan.

        30.     The Debtors, as proponents of the Plan, have met their burden of proving the

 applicable elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance

 of the evidence, which is the applicable evidentiary standard for Confirmation. In addition, and to

 the extent applicable, the Plan is confirmable under the clear and convincing evidentiary standard.

 O.     Compliance with Bankruptcy Code RequirementsSection 1129(a)(1).

        31.     The Plan complies with all applicable provisions of the Bankruptcy Code as

 required by section 1129(a)(1) of the Bankruptcy Code, including, more particularly:



  US 5969520                                     20
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 21 of 71



                (i)     Proper ClassificationSections 1122 and 1123(a)(1).

        32.     In addition to Administrative Claims (including Professional Fee Claims) and

 Priority Tax Claims, which need not be classified, Article III of the Plan provides for the separate

 classification of Claims and Interests into seven Classes at each Debtor (as applicable). Valid

 business, factual, and legal reasons exist for the separate classification of such Classes of Claims

 and Interests. The classifications reflect no improper purpose and do not unfairly discriminate

 between, or among, holders of Claims or Interests. Each Class of Claims and Interests contains

 only Claims or Interests that are substantially similar to other Claims or Interests within that Class.

 The Plan therefore satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                (ii)    Specified Unimpaired ClassesSection 1123(a)(2).

        33.     Article III of the Plan specifies that Class 1—Other Priority Claims and Class 2—

 Other Secured Claims are Unimpaired under the Plan, thereby satisfying section 1123(a)(2) of the

 Bankruptcy Code.

                (iii)   Specified Treatment of Impaired ClassesSection 1123(a)(3).

        34.     Article III of the Plan specifies that Class 3—Prepetition Lender Secured Claims,

 Class 4—General Unsecured Claims, Class 5—Intercompany Claims, Class 6—Intercompany

 Interests, and Class 7—TB Holdings Interests are Impaired (holders of Claims or Interests in

 Classes 5 and 6 are either Unimpaired or Impaired) under the Plan, and describes the treatment of

 such Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

                (iv)    No DiscriminationSection 1123(a)(4).

        35.     Article III of the Plan provides for the same treatment by the Debtors for each Claim

 or Interest in each respective Class unless the holder of a particular Claim or Interest has agreed to

 a less favorable treatment of such Claim or Interest in accordance with the Plan, thereby satisfying

 section 1123(a)(4) of the Bankruptcy Code.
  US 5969520                                       21
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 22 of 71



                (v)     Adequate Means for Plan ImplementationSection 1123(a)(5).

        36.     The Plan, including the various documents and agreements in the Plan Supplement,

 provides adequate and proper means for implementation of the Plan, including, without limitation:

 (a) the restructuring of the Debtors’ balance sheet and other financial transactions provided for by

 the Plan; (b) the adoption, filing, and implementation of the New Organizational Documents;

 (c) the consummation of the Restructuring Transactions in accordance with the Plan; (d) the

 general authority for the Debtors to take all actions necessary or appropriate to effect any

 transaction described in, approved by, or necessary or appropriate to effectuate Plan, as set forth

 more fully in Article IV of the Plan; (e) the issuance of securities, including the New Common

 Stock; (f) the cancellation of certain existing agreements, obligations, instruments, and Interests;

 (g) the continued vesting of the assets of the Debtors’ Estates in the Reorganized Debtors; (h) the

 execution, delivery, filing, or recording of all contracts, instruments, releases, and other

 agreements or documents in furtherance of the Plan, including those certain Consulting

 Agreements filed in the Plan Supplement and any other Definitive Documentation; and (i)

 provisions governing distributions under the Plan, thereby satisfying section 1123(a)(5) of the

 Bankruptcy Code.

                (vi)    Voting Power of Equity SecuritiesSection 1123(a)(6).

        37.     The New Organizational Documents, as applicable, of each Debtor have been or

 will be amended on or prior to the Effective Date to prohibit the issuance of non-voting equity

 securities. In addition, the New Common Stock is being issued pursuant to the Plan and does not

 constitute non-voting equity securities within the meaning of section 1123(a)(6). As such, the Plan

 satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.




  US 5969520                                     22
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 23 of 71



                (vii)   Designation of Directors and OfficersSection 1123(a)(7).

         38.    The Debtors’ initial director and officer, to the extent known, has been disclosed in

 the Plan Supplement and, to the extent not known, will be determined in accordance with the New

 Organizational Documents and the Plan, which is consistent with the interests of creditors and

 equity holders and with public policy, and, therefore, satisfies section 1123(a)(7) of the Bankruptcy

 Code.

                (viii) Impairment / Unimpairment of ClassesSection 1123(b)(1).

         39.    The Plan is consistent with section 1123(b)(1) of the Bankruptcy Code.

 Specifically, Article III of the Plan impairs or leaves Unimpaired each Class of Claims and

 Interests.

                (ix)    Assumption and Rejection of Executory Contracts and Unexpired
                        LeasesSection 1123(b)(2).

         40.    The Plan is consistent with section 1123(b)(2) of the Bankruptcy Code. Article V.A

 of the Plan provides for the rejection of the Debtors’ Executory Contracts and Unexpired Leases

 on the Effective Date, in accordance with the provisions of sections 365 and 1123 of the

 Bankruptcy Code, (a) except as otherwise provided in the Plan or this Confirmation Order and

 (b) except for those Executory Contracts or Unexpired Leases: (1) that are identified on the

 Schedule of Assumed Executory Contracts and Unexpired Leases; or (2) that have been previously

 rejected by a Final Order.

                (x)     Settlement, Releases, Exculpation, Injunction, and Preservation of Claims
                        and Causes of ActionSection 1123(b)(3).

         41.    The Plan is consistent with section 1123(b)(3) of the Bankruptcy Code.             In

 accordance with section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in

 consideration of the distributions, settlements, and other benefits provided under the Plan, except

 as stated otherwise in the Plan, the provisions of the Plan constitute a good-faith compromise of
  US 5969520                                      23
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50       Page 24 of 71



 all Claims, Interests, and controversies relating to the contractual, subordination, and other legal

 rights that a holder of a Claim or Interest may have with respect to any Allowed Claim or Interest,

 or any distribution to be made on account of such Allowed Claim or Interest. The compromise

 and settlement of such Claims and Interests embodied in the Plan, including the Committee

 Settlement, are in the best interests of the Debtors, the Estates, and all holders of Claims and

 Interests, and are fair, equitable, and reasonable.

        42.     Article VIII.E of the Plan describes certain releases granted by the Debtors and their

 Estates (the “Debtor Releases”). The Debtors have satisfied the business judgment standard with

 respect to the propriety of the Debtor Releases. For the reasons set forth on the record of these

 Chapter 11 Cases and the evidence proffered or adduced at the Confirmation Hearing, such

 releases are a necessary and integral part of the Plan, and are fair and equitable and in the best

 interests of the Debtors, the Estates, and the holders of Claims and Interests. The Debtor Releases

 are “fair and equitable” and “in the best interests of the estate” considering the (i) the probability

 of success in litigation of the released Claims and Causes of Action given uncertainty in fact and

 law with respect to the Claims and Causes of Action; (ii) the complexity and likely duration and

 expense of litigating the released Claims and Causes of Action; and (iii) the arm’s-length

 negotiations which produced the settlement embodied in the Plan. Additionally, the Debtor

 Releases are: (a) a good-faith settlement and compromise of the Claims and Causes of Action

 released by Article VIII.E of the Plan; (b) given, and made, after due notice and opportunity for

 hearing; and (c) a bar to any of the Debtors or the Reorganized Debtors asserting any Claim or

 Cause of Action released by Article VIII.E of the Plan.

        43.     Article VIII.F of the Plan describes certain consensual releases granted by the

 Releasing Parties (the “Third-Party Releases”). The Third-Party Releases provide finality for the


  US 5969520                                       24
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 25 of 71



 Debtors, the Reorganized Debtors, and the Released Parties regarding the parties’ respective

 obligations under the Plan and with respect to the Reorganized Debtors. The Ballot sent to all

 holders of Claims entitled to vote on the Plan unambiguously stated that the Plan contains the

 Third-Party Releases and set forth the terms of the Third-Party Releases. The Combined Notice

 sent to holders of Claims and Interests included the terms of the Third-Party Releases and an

 explanation of how to object to the Plan, including the Third-Party Release provisions thereof. In

 addition, the Combined Notice advised careful review of the release, exculpation, and injunction

 provisions and emphasized in bold and capitalized typeface that any party should file a timely

 objection if they oppose the Plan, including the Third-Party Releases. And, the Combined Notice

 published in the each of USA Today (National Edition) and the Dallas Morning News similarly

 highlighted the Third-Party Releases and provided an explanation of how to object to the Plan,

 including the Third-Party Release provisions thereof.

        44.     The Third-Party Releases are (a) consensual; (b) specific in language; (c) integral

 to the Plan; (d) a condition of the settlements embodied in the Plan; and (e) given for consideration

 and not violative of the bankruptcy Code. The Third-Party Releases are fully consensual because

 all parties in interest, including all Releasing Parties, were provided with extensive notice of the

 Chapter 11 Cases, the Plan, and the deadline to object to confirmation of the Plan, and were

 properly informed that the Plan contained release provisions that could affect such parties’ rights.

        45.     The Third-Party Releases are sufficiently specific as to put the Releasing Parties on

 notice of the nature of the released Claims and Causes of Action, and they are appropriately

 tailored under the facts and circumstances of these Chapter 11 Cases. The Third-Party Releases

 are conspicuous and emphasized with boldface type in the Plan, the Disclosure Statement, the

 Ballot, and the Combined Notice.


  US 5969520                                      25
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 26 of 71



        46.     Like the Debtor Releases, the Third-Party Releases are integral to the Plan because

 they facilitated participation in both the formation of the Plan and the chapter 11 process generally

 and were critical in incentivizing the parties to support the Plan. The Third-Party Releases were

 an important point of negotiation in connection with the Restructuring Support Agreement that

 formed the basis for the Plan, which equitizes a significant portion of the Debtors’ prepetition

 indebtedness and maximizes value for, and is overwhelmingly supported by, all of the Debtors’

 key stakeholders. As such, the Third-Party Releases offer certain protections to parties, including

 Taco Supremo, that participated constructively in the Debtors’ restructuring process by, among

 other things, supporting the Plan and the Restructuring Transactions.

        47.     The Third-Party Releases are given in exchange for good and valuable

 consideration provided by the Released Parties. Each of the Released Parties provided for a

 corresponding release under the Plan and provided other benefits to these Chapter 11 Cases, such

 as providing, or agreeing to provide, valuable services or financing to the Debtors during these

 Chapter 11 Cases and upon emergence. The Consenting Equity Holders, the Committee and its

 members, and Taco Supremo provided further consideration by consenting to their treatment under

 the Plan. Further, the Consenting Equity Holders, Taco Supremo, and certain members of the

 Debtors’ senior management team that are entering into Consulting Agreements are waiving any

 recovery from the GUC Cash Pool on account of their TPG Claim, Prepetition Lender Deficiency

 Claim, and Employee Claims, respectively, in connection with the Committee Settlement,

 constituting additional consideration to support the Third-Party Releases.

        48.     The Third-Party Releases are therefore: (a) in exchange for the good and valuable

 consideration provided by the Released Parties; (b) a good faith settlement and compromise of the

 Claims and Causes of Action released thereby; (c) in the best interests of the Debtors, their Estates,


  US 5969520                                      26
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 27 of 71



 and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after

 due notice and opportunity for hearing; and (f) a bar to any of the Releasing Parties asserting any

 Claim or Cause of Action released pursuant to the Third-Party Releases. The Third-Party Releases

 are consistent with established practice in this jurisdiction and others.

        49.     The exculpation, described in Article VIII.G of the Plan (the “Exculpation”), is

 appropriate under applicable law because it was proposed in good faith and is appropriately limited

 in scope. Without limiting anything in the Exculpation, each Exculpated Party is appropriately

 released and exculpated from any Claim, Cause of Action, obligation, suit, judgment, damage,

 demand, loss, liability or remedy for any claim related to any act or omission in connection with,

 relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,

 negotiation, Filing, or termination of the Restructuring Support Agreement and related prepetition

 transactions, the Disclosure Statement, the Plan (including the Committee Settlement embodied

 therein), the Plan Supplement, the related agreements, instruments, and other documents

 (including the Definitive Documentation), the solicitation of votes with respect to the Plan, or any

 Restructuring Transaction, contract, instrument, release or other agreement or document (including

 providing any legal opinion requested by any Entity regarding any transaction, contract,

 instrument, document, or other agreement contemplated by the Plan or the reliance by any

 Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or

 entered into in connection with the Debtors’ in- or out-of-court restructuring efforts, the Disclosure

 Statement, the Plan, the Restructuring Support Agreement, the related agreements, instruments,

 and other documents (including the Definitive Documentation), the Filing of the Chapter 11 Cases,

 the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation

 of the Plan, including the issuance of Securities pursuant to the Plan, or the distribution of property


  US 5969520                                       27
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 28 of 71



 under the Plan, the related agreements, instruments, and other documents (including the Definitive

 Documentation), or any other related agreement, except for claims related to any act or omission

 by such Exculpated Party that is determined in a Final Order to have constituted actual fraud,

 willful misconduct, or gross negligence, but in all respects such Entities shall be entitled to

 reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant

 to the Plan. The Exculpation, including its carve-out for actual fraud, gross negligence, and willful

 misconduct, is consistent with established practice in this jurisdiction and others.

        50.     The injunction provision set forth in Article VIII.H of the Plan is necessary to

 implement, preserve, and enforce the Debtors’ discharge, the Debtor Releases, the Third-Party

 Releases, and the Exculpation and by extension the compromise and settlement upon which the

 Plan is founded, and is narrowly tailored to achieve this purpose.

        51.     Article IV.L of the Plan appropriately provides that in accordance with section

 1123(b) of the Bankruptcy Code, but subject in all respects to Article VIII of the Plan, the

 Reorganized Debtors will retain, and may enforce, all rights to commence and pursue, as

 appropriate, any and all Causes of Action other than the Avoidance Actions, whether arising before

 or after the Petition Date. The provisions regarding the preservation of Causes of Action in the

 Plan are appropriate, fair, equitable, and reasonable, and are in the best interests of the Debtors,

 the Estates, and holders of Claims and Interests.

        52.     The release and discharge of all mortgages, deeds of trust, Liens, pledges, or other

 security interests against any property of the Estates described in Article VIII.D of the Plan

 (the “Lien Release”) is necessary to implement the Plan. The provisions of the Lien Release are

 appropriate, fair, equitable, and reasonable and are in the best interests of the Debtors, the Estates,

 and holders of Claims and Interests.


  US 5969520                                       28
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 29 of 71



                (xi)    Modification of RightsSection 1123(b)(5).

         53.    The Plan modifies the rights of holders of Claims or Interests, as applicable, in

 Class 3—Prepetition Lender Secured Claims, Class 4—General Unsecured Claims, Class 5—

 Intercompany Claims, Class 6—Intercompany Interests, and Class 7—TB Holdings Interests

 (holders of Claims or Interests in Classes 5 and 6 are either Unimpaired or Impaired), and leaves

 Unimpaired the rights of holders of Claims in Class 1—Other Priority Claims and Class 2—Other

 Secured Claims, and as permitted by section 1123(b)(5) of the Bankruptcy Code.

                (xii)   Additional Plan ProvisionsSection 1123(b)(6).

         54.    The other discretionary provisions of the Plan are appropriate and consistent with

 the applicable provisions of the Bankruptcy Code, including provisions for (a) distributions to

 holders of Claims and Interests, (b) allowance of certain Claims, (c) Indemnification Obligations,

 and (d) retention of Court jurisdiction, thereby satisfying section 1123(b)(6) of the Bankruptcy

 Code.

                (xiii) Cure of DefaultsSection 1123(d),

         55.    Article V.C of the Plan provides for the satisfaction of Cure Claims associated with

 each Executory Contract and Unexpired Lease to be assumed in accordance with section 365(b)(1)

 of the Bankruptcy Code. The Debtors or the Reorganized Debtors, as applicable, shall pay Cure

 Claims, if any, on the Effective Date or as soon as reasonably practicable thereafter in the amounts

 set forth on the Cure Notice or as otherwise agreed by the Debtors and any non-Debtor

 counterparty to any assumed Executory Contract or Unexpired Lease. Any disputed Cure Claims

 will be determined in accordance with the procedures set forth in Article V.C of the Plan, and

 applicable bankruptcy and nonbankruptcy law. As such, the Plan provides that the Debtors will

 cure, or provide adequate assurance that the Debtors will promptly cure, defaults with respect to



  US 5969520                                     29
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 30 of 71



 assumed Executory Contracts or Unexpired Leases in compliance with section 365(b)(1) of the

 Bankruptcy Code. Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.

 P.     Debtor Compliance with the Bankruptcy CodeSection 1129(a)(2).

        56.     The Debtors have complied with the applicable provisions of the Bankruptcy Code

 and, thus, satisfied the requirements of section 1129(a)(2) of the Bankruptcy Code. Specifically,

 each Debtor:

                a. is an eligible debtor under section 109, and a proper proponent of the Plan under
                   section 1121(a), of the Bankruptcy Code;

                b. has complied with applicable provisions of the Bankruptcy Code, except as
                   otherwise provided or permitted by orders of the Court; and

                c. complied with the applicable provisions of the Bankruptcy Code, the
                   Bankruptcy Rules, the Local Rules, any applicable nonbankruptcy law, rule and
                   regulation, the Scheduling Order, and all other applicable law, in transmitting
                   the Solicitation Package and related documents and notices, and in soliciting
                   and tabulating the votes on the Plan.

 Q.     Plan Proposed in Good FaithSection 1129(a)(3).

        57.     The Debtors have negotiated, developed, and proposed the Plan (including the Plan

 Supplement and all other documents and agreements necessary to effectuate the Plan) in good faith

 and not by any means forbidden by law, thereby satisfying section 1129(a)(3) of the Bankruptcy

 Code. In so determining, the Court has considered the facts and record of the Chapter 11 Cases,

 the Disclosure Statement, and evidence proffered or adduced at the Confirmation Hearing, and

 examined the totality of the circumstances surrounding the filing of the Chapter 11 Cases, the Plan,

 and the process leading to Confirmation, including the overwhelming support from the Voting

 Class, the Committee, and other stakeholders for the Plan. The Debtors’ Chapter 11 Cases were

 filed, and the Plan was proposed, with the legitimate purpose of allowing the Debtors to implement

 the Restructuring Transactions, reorganize, and emerge from chapter 11 with a financially

 deleveraged capital structure, which will allow them to conduct their businesses and satisfy their

  US 5969520                                     30
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 31 of 71



 ongoing obligations with adequate liquidity and capital resources.        The Plan (including all

 documents necessary to effectuate the Plan), the Plan Supplement, and the Plan Documents (as

 defined below) were negotiated in good faith and at arm’s length among the Debtors, Taco

 Supremo, and the Committee. Additionally, the deal that the Debtors negotiated with Taco

 Supremo and the Committee that is embodied in the Plan, including the Committee Settlement and

 support for the Consulting Agreements, reflects the best possible compromise that could be

 reached given the facts and circumstances surrounding the Debtors and these Chapter 11 Cases.

 Further, the Plan’s classification, indemnification, exculpation, release, and injunction provisions

 have been negotiated in good faith and at arm’s length, are consistent with sections 105, 1122,

 1123(b)(6), 1123(b)(3)(A), 1129, and 1142 of the Bankruptcy Code, and are each integral to the

 Plan, supported by valuable consideration, and necessary for the Debtors’ successful

 reorganization.

 R.     Payment for Services or Costs and ExpensesSection 1129(a)(4).

        58.     The Debtors have satisfied section 1129(a)(4) of the Bankruptcy Code. Any

 payment made or to be made by the Debtors for services or for costs and expenses of the Debtors’

 professionals in connection with the Chapter 11 Cases, or in connection with the Plan and incident

 to the Chapter 11 Cases, has been approved by, or is subject to the approval of, the Court as

 reasonable.

        59.     All payments to be made by the Reorganized Debtors on the Effective Date

 pursuant to the Consulting Agreements are hereby approved as reasonable.

 S.     Directors, Officers, and InsidersSection 1129(a)(5).

        60.     The Debtors have complied with the requirements of section 1129(a)(5) of the

 Bankruptcy Code. The Plan Supplement discloses the identity and affiliations of the individual

 proposed to serve as the initial director and officer of the Reorganized Debtors, to the extent such
  US 5969520                                     31
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 32 of 71



 information is available, and the identity, title, and nature of any compensation for any insider who

 will be employed or retained by the Reorganized Debtors. The proposed director and officer for

 the Reorganized Debtors is qualified, and the appointment to such offices by the proposed director

 and officer is consistent with the interests of the holders of Claims and Interests and with public

 policy. Such person shall serve pursuant to the terms of the applicable New Organizational

 Documents of such Reorganized Debtor.           Additionally, the Debtors have filed Consulting

 Agreements as Exhibit A to the Plan Supplement wherein the Debtors disclosed the identities of,

 and described the nature of compensation for, certain members of the Debtors’ existing senior

 management team who have agreed to provide post-Effective Date consulting services to the

 Reorganized Debtors.

 T.     No Rate ChangesSection 1129(a)(6).

        61.     Section 1129(a)(6) of the Bankruptcy Code is not applicable to the Chapter 11

 Cases. The Plan proposes no rate change subject to the jurisdiction of any governmental regulatory

 commission.

 U.     Best Interest of CreditorsSection 1129(a)(7).

        62.     The Plan satisfies section 1129(a)(7) of the Bankruptcy Code. The liquidation

 analysis attached to the Disclosure Statement and the other evidence related thereto in support of

 the Plan that was proffered or adduced at or prior to the Confirmation Hearing: (a) are reasonable,

 persuasive, credible, and accurate as of the dates such analyses or evidence was prepared,

 presented, or proffered; (b) utilize reasonable and appropriate methodologies and assumptions;

 (c) have not been controverted by other evidence; and (d) establish that each holder of an Impaired

 Claim or Interest against a Debtor either has accepted the Plan or will receive or retain under the

 Plan, on account of such Claim or Interest, property of a value, as of the Effective Date, that is not



  US 5969520                                      32
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 33 of 71



 less than the amount that such holder would receive or retain if such Debtors were liquidated under

 chapter 7 of the Bankruptcy Code.

 V.     Acceptance by Certain ClassesSection 1129(a)(8).

        63.     The Unimpaired Classes are Unimpaired by the Plan and, accordingly, holders of

 Claims in such Classes are conclusively deemed to have accepted the Plan pursuant to section

 1126(f) of the Bankruptcy Code. The Voting Class is Impaired and has voted to accept the Plan,

 as established by the Voting Certification. The Unimpaired or Deemed Rejecting Classes are

 either Unimpaired and conclusively presumed to have accepted the Plan (to the extent reinstated),

 pursuant to section 1126(f) of the Bankruptcy Code, or are Impaired and deemed to reject the Plan,

 pursuant to section 1126(g) of the Bankruptcy Code, and, in either event, are not entitled to vote

 to accept or reject the Plan. Holders of Claims or Interests of the Deemed Rejecting Classes will

 not receive or retain any property on account of their Claims or Interests and, accordingly, such

 holders are deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code,

 and are not entitled to vote to accept or reject the Plan. Therefore, the Plan does not satisfy the

 requirements of section 1129(a)(8), solely with respect to the Deemed Rejecting Classes.

 Notwithstanding the foregoing, the Plan is confirmable because it satisfies sections 1129(a)(10)

 and, with respect to the Deemed Rejecting Classes, 1129(b) of the Bankruptcy Code.

 W.     Treatment of Claims Entitled to Priority Under Section 507(a) of the Bankruptcy
        CodeSection 1129(a)(9).

        64.     The treatment of Allowed Administrative Claims, Allowed Professional Fee

 Claims, Allowed Priority Tax Claims, and statutory fees imposed by 28 U.S.C. § 1930 under

 Article II of the Plan, and of Allowed Other Priority Claims under Article III of the Plan, satisfies

 the requirements of, and complies in all respects with, section 1129(a)(9) of the Bankruptcy Code.




  US 5969520                                      33
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 34 of 71



 X.       Acceptance by At Least One Impaired ClassSection 1129(a)(10).

          65.   The Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

 As evidenced by the Voting Certification, the Voting Class, which is Impaired, voted to accept the

 Plan in accordance with section 1126 of the Bankruptcy Code, determined without including any

 acceptance of the Plan by any insider (as that term is defined in section 101(31) of the Bankruptcy

 Code).

 Y.       FeasibilitySection 1129(a)(11).

          66.   The Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy Code.

 The financial projections filed with the Plan Supplement and the other evidence supporting

 Confirmation of the Plan proffered or adduced by the Debtors at or prior to the Confirmation

 Hearing: (a) are reasonable, persuasive, credible, and accurate as of the dates such analyses or

 evidence was prepared, presented, or proffered; (b) utilize reasonable and appropriate

 methodologies and assumptions; (c) have not been controverted by other evidence; (d) establish

 that the Plan is feasible and Confirmation of the Plan is not likely to be followed by the liquidation,

 or the need for further financial reorganization of the Reorganized Debtors or any successor to the

 Reorganized Debtors under the Plan; and (e) establish that the Reorganized Debtors will have

 sufficient funds available to meet their obligations under the Plan.

 Z.       Payment of FeesSection 1129(a)(12).

          67.   The Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

 Article II.E of the Plan provides for the payment of all fees payable by the Debtors under 28 U.S.C.

 § 1930(a).

 AA.      Continuation of Employee BenefitsSection 1129(a)(13).

          68.   The Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy Code.

 Article IV.N of the Plan provides that, on and after the Effective Date, all retiree benefits, as
  US 5969520                                       34
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 35 of 71



 defined in section 1114 of the Bankruptcy Code, shall continue to be paid in accordance with

 applicable law.

 BB.    Non-Applicability of Certain Sections 1129(a)(14), (15), and (16).

        69.     Sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of the Bankruptcy Code do not

 apply to the Chapter 11 Cases. The Debtors (a) are not required by a judicial or administrative

 order, or by statute, to pay a domestic support obligation, (b) are not individuals, and (c) are each

 a moneyed, business, or commercial corporation.

 CC.    “Cram Down” RequirementsSection 1129(b).

        70.     The Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code.

 Notwithstanding the fact that Class 4—General Unsecured Claims, Class 5—Intercompany

 Claims, Class 6—Intercompany Interests, and Class 7—TB Holdings Interests have been or may

 be deemed to reject the Plan, the Plan may be confirmed pursuant to section 1129(b) of the

 Bankruptcy Code. The evidence in support of the Plan that was proffered or adduced at or prior

 to the Confirmation Hearing establishes that the Plan satisfies the requirements of section 1129(b)

 of the Bankruptcy Code. First, all of the requirements of section 1129(a) of the Bankruptcy Code

 other than section 1129(a)(8) have been met. Second, the Plan is fair and equitable with respect to

 such Classes. The Plan has been proposed in good faith, is reasonable, and meets the requirements

 that (a) no holder of any Claim or Interest that is junior to each such Classes will receive or retain

 any property under the Plan on account of such junior Claim or Interest and (b) no holder of a

 Claim or Interest in a Class senior to such Classes is receiving more than 100% on account of its

 Claim. Third, the Plan does not discriminate unfairly with respect to such Classes because

 similarly situated holders of Claims and Interests will receive substantially similar treatment on

 account of their Claims and Interests irrespective of Class. Accordingly, the Plan satisfies the



  US 5969520                                      35
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 36 of 71



 requirement of section 1129(b)(1) and (2) of the Bankruptcy Code. The Plan may therefore be

 confirmed despite the fact that not all Impaired Classes have voted to accept the Plan.

 DD.    Only One PlanSection 1129(c).

        71.     The Plan satisfies the requirements of section 1129(c) of the Bankruptcy Code. The

 Plan is the only chapter 11 plan filed in each of the Chapter 11 Cases.

 EE.    Principal Purpose of the PlanSection 1129(d).

        72.     The Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code. The

 principal purpose of the Plan is not the avoidance of taxes or the avoidance of the application of

 section 5 of the Securities Act.

 FF.    Not Small Business CasesSection 1129(e).

        73.     The Chapter 11 Cases are not small business cases, and accordingly section 1129(e)

 of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

 GG.    Good Faith SolicitationSection 1125(e).

        74.     Based on the record before the Court in these Chapter 11 Cases, including evidence

 proffered or adduced at or prior to the Confirmation Hearing, the Debtors and the other Exculpated

 Parties (i) have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy

 Code in compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

 the Local Rules, and any applicable nonbankruptcy law, rule, or regulation governing the adequacy

 of disclosure in connection with all their respective activities relating to the solicitation of

 acceptances to the Plan and their participation in the activities described in section 1125 of the

 Bankruptcy Code, and (ii) shall be deemed to have participated in good faith and in compliance

 with the applicable provisions of the Bankruptcy Code in the offer and issuance of any securities

 under the Plan, and therefore are not, and on account of such offer, issuance, and solicitation will

 not be, liable at any time for the violation of any applicable law, rule, or regulation governing the
  US 5969520                                      36
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 37 of 71



 solicitation of acceptances or rejections of the Plan or the offer and issuance of the securities under

 the Plan, and are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code

 and the Exculpation set forth in Article VIII.G of the Plan.

 HH.    Satisfaction of Confirmation Requirements.

        75.     Based upon the foregoing, all other pleadings, documents, exhibits, statements,

 declarations, and affidavits filed in connection with confirmation of the Plan, and all evidence and

 arguments made, proffered, or adduced at the Confirmation Hearing, the Plan satisfies the

 requirements for Confirmation set forth in section 1129 of the Bankruptcy Code.

 II.    Likelihood of Satisfaction of Conditions Precedent to the Effective Date.

        76.     Without limiting or modifying the rights of any party set forth in Article IX.B or

 Article IX.C of the Plan, each of the conditions precedent to the Effective Date, as set forth in

 Article IX.B of the Plan, has been or is reasonably likely to be satisfied or waived in accordance

 with Article IX.C of the Plan.

  JJ.    Implementation.

        77.     The terms of the Plan, including, without limitation, the Plan Supplement and all

 exhibits and schedules thereto, and all other documents filed in connection with the Plan, and/or

 executed or to be executed in connection with the transactions contemplated by the Plan and all

 amendments and modifications of any of the foregoing made pursuant to the provisions of the Plan

 governing such amendments and modifications (collectively, the “Plan Documents”) are

 incorporated by reference and constitute essential elements of the Plan and this Confirmation

 Order. Consummation of each such Plan Document is in the best interests of the Debtors, the

 Debtors’ Estates, and holders of Claims and Interests, and such Plan Documents are hereby

 approved. The Debtors have exercised reasonable business judgment in determining to enter into

 the Plan Documents, and the Plan Documents have been negotiated in good faith, at arm’s-length,

  US 5969520                                       37
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 38 of 71



 are fair and reasonable, are supported by reasonably equivalent value and fair consideration, and

 shall, upon completion of documentation and execution, be valid, binding, and enforceable

 agreements and not be in conflict with any federal or state law.

 KK.    Binding and Enforceable.

        78.     The Plan and the Plan Documents have been negotiated in good faith and at arm’s

 length and, subject to the occurrence of the Effective Date, shall bind any holder of a Claim or

 Interest and such holder’s respective successors and assigns, whether or not the Claim or Interest

 is Impaired under the Plan, whether or not such holder has accepted the Plan, and whether or not

 such holder is entitled to a distribution under the Plan. The Plan and the Plan Documents constitute

 legal, valid, binding, and authorized obligations of the respective parties thereto and shall be

 enforceable in accordance with their terms. Pursuant to section 1142(a) of the Bankruptcy Code,

 the Plan and the Plan Documents shall apply and be enforceable notwithstanding any otherwise

 applicable nonbankruptcy law.

 LL.    New Organizational Documents.

        79.     The New Organizational Documents are necessary for Confirmation and

 Consummation of the Plan, and are critical to the overall success and feasibility of the Plan. Entry

 into the New Organizational Documents is in the best interests of the Debtors, their Estates, and

 all holders of Claims and Interests. The Debtors have exercised reasonable business judgment in

 determining to enter into the New Organizational Documents and have provided sufficient and

 adequate notice of the material terms of the New Organizational Documents, which material terms

 were filed in the Plan Supplement.       The terms and conditions of the New Organizational

 Documents are fair and reasonable, and were negotiated in good faith and at arm’s-length.




  US 5969520                                     38
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 39 of 71



 MM. Consulting Agreements.

        80.     The Debtors have provided sufficient and adequate notice of the terms of the

 Consulting Agreements. The terms and conditions of the Consulting Agreements have been

 negotiated in good faith and at arm’s length. The Consulting Agreements are essential elements

 of the Plan, and the terms of the Consulting Agreements and the payments contemplated therein

 are reasonable and comparable or better than terms otherwise available in the market. The

 Consulting Agreements (which shall be effective as executed on the Effective Date of the Plan)

 are hereby approved in their entirety.

 NN.    Employment Agreement.

        81.     On the Effective Date, the Debtors will reject Tony Darden’s employment

 agreement, and Tony Darden will enter into a new employment agreement with Sun Holdings, Inc.


 OO.    Issuance of the New Common Stock.

        82.     Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and

 distribution of the New Common Stock, whether on the Effective Date or any other date of a

 distribution thereafter, pursuant to the terms of the Plan and/or in accordance with this

 Confirmation Order, comply with section 1145 of the Bankruptcy Code and shall be exempt from

 registration and prospectus delivery requirements under (a) the Securities Act and all rules and

 regulations promulgated thereunder and (b) any applicable U.S. state or local law requiring

 registration for the offer, issuance, or distribution of securities. The issuance of the New Common

 Stock is or was in exchange for a portion of an Allowed Claim.

        83.     In addition, under section 1145 of the Bankruptcy Code, any issuance of securities

 contemplated by the Plan, including the New Common Stock shall be freely tradable by the

 recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy Code


  US 5969520                                     39
Case 18-33678-sgj11 Doc 235 Filed 12/19/18               Entered 12/19/18 17:17:50          Page 40 of 71



 relating to the definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance

 with applicable state or foreign securities laws, if any, and the rules and regulations of the United

 States Securities and Exchange Commission, if any, applicable at the time of any future transfer

 of such Securities or instruments; (b) the restrictions, if any, on the transferability of such securities

 or instruments, including, any restrictions on the transferability under the terms of the New

 Organizational Documents; and (c) any other applicable regulatory approval.

 PP.     Executory Contracts and Unexpired Leases.

         84.     The Debtors have exercised sound business judgment in determining whether to

 assume or reject each of their Executory Contracts and Unexpired Leases pursuant to sections 365

 and 1123(b)(2) of the Bankruptcy Code, and Article V of the Plan. Each assumption of an

 Executory Contract or Unexpired Lease pursuant to Article V of the Plan, including any

 amendments to each such Executory Contract or Unexpired Lease, shall be legal, valid, and

 binding upon the Debtors or Reorganized Debtors and their successors and assigns and all non-

 Debtor parties and their successors and assigns to such executory contract or unexpired lease, all

 to the same extent as if such assumption were effectuated pursuant to an order of the Court under

 section 365 of the Bankruptcy Code entered before entry of this Confirmation Order. The Cure

 Notice constituted good, proper, and sufficient notice to Non-Debtor counterparties to Executory

 Contracts and Unexpired Leases that are being assumed by the Debtors, including notice of the

 deadline to object to the assumption of such Executory Contracts or Unexpired Leases and the

 Proposed Cure Amounts. Moreover, the Debtors have cured, or provided adequate assurance that

 the Debtors or Reorganized Debtors or their successors and assigns, as applicable, will cure

 defaults (if any) under or relating to each of the executory contracts and unexpired leases that are

 being assumed by the Debtors pursuant to the Plan.



  US 5969520                                        40
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 41 of 71



 QQ.    Good Faith.

        85.     The Debtors and the Released Parties have been acting in good faith and will be

 acting in good faith if they proceed to: (a) consummate the Plan and the agreements, settlements,

 transactions, and transfers contemplated thereby in accordance with the Plan; and (b) take the

 actions authorized and directed by this Confirmation Order.

 RR.    Disclosure of Facts.

        86.     The Debtors have disclosed all material facts regarding the Plan, the Plan

 Documents, and the adoption, execution, and implementation of the other matters provided for

 under the Plan involving corporate action to be taken by or required of the Debtors.

 SS.    Retention of Jurisdiction.

        87.     The Court may properly, and upon the Effective Date shall, retain exclusive

 jurisdiction over all matters arising in or related to, the Chapter 11 Cases, including the matters set

 forth in Article XI of the Plan and section 1142 of the Bankruptcy Code.

                                               ORDER

        IT IS ORDERED, ADJUDGED, DECREED, AND DETERMINED THAT:

        88.     Findings of Fact and Conclusions of Law. The above-referenced findings of fact

 and conclusions of law are hereby incorporated by reference as though fully set forth herein and

 shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

 applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact shall be

 determined to be a conclusion of law, it shall be deemed so, and vice versa.

        89.     Confirmation of the Plan. The Plan is approved in its entirety and CONFIRMED

 under section 1129 of the Bankruptcy Code. The documents contained in or contemplated by the

 Plan, including, without limitation, the Plan Supplement and Plan Documents, are hereby



  US 5969520                                       41
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 42 of 71



 authorized and approved. The terms of the Plan are incorporated by reference into and are an

 integral part of this Confirmation Order.

        90.     Objections. All objections to Confirmation of the Plan and other responses,

 comments, statements, or reservation of rights, if any, in opposition to the Plan have been

 withdrawn, waived, or otherwise resolved by the Debtors prior to entry of this Confirmation Order.

 To the extent that any objections (including any reservations of rights contained therein) to

 confirmation of the Plan or other responses, comments, statements, or reservation of rights with

 respect to Confirmation of the Plan have not been withdrawn prior to entry of this Confirmation

 Order, such objections or other responses, comments, statements, or reservations of rights shall be,

 and hereby are, overruled on the merits.

        91.     Combined Notice.       The Combined Notice complied with the terms of the

 Scheduling Order, was appropriate and satisfactory based upon the circumstances of the

 Chapter 11 Cases, and was in compliance with the provisions of the Bankruptcy Code, the

 Bankruptcy Rules, the Local Rules, and applicable nonbankruptcy law.

        92.     Solicitation. The solicitation of votes on the Plan complied with the Solicitation

 Procedures, was appropriate and satisfactory based upon the circumstances of the Chapter 11

 Cases, and was in compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules,

 the Local Rules, the Scheduling Order, and applicable nonbankruptcy law. To the extent that the

 Debtors’ solicitation was deemed to constitute an offer of new securities, such solicitation was

 exempt from registration pursuant to section 4(a)(2) and Regulation D of the Securities Act.

 Specifically, section 4(a)(2) and Regulation D of the Securities Act create an exemption from the

 registration requirements under the Securities Act for transactions not involving a “public

 offering.” 15 U.S.C. § 77d(a)(2). The Debtors have complied with the requirements of section


  US 5969520                                     42
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 43 of 71



 4(a)(2) and Regulation D of the Securities Act as the prepetition solicitation of acceptances was

 made in a manner that would not constitute a public offering. The solicitation was made only to

 holders of Class 3—Prepetition Lender Secured Claims, and the sole such holder was understood

 to be a sophisticated investor as of the Voting Record Date. See Regulation D, 17 C.F.R.

         93.     Solicitation of Disclosure Statement. The Disclosure Statement (a) contains

 adequate information of a kind that is consistent with the disclosure requirements of applicable

 nonbankruptcy law, including the Securities Act, (b) contains “adequate information” (as such

 term is defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code) with

 respect to the Debtors, the Plan, and the transactions contemplated therein, and (c) is approved in

 all respects.

         94.     Plan Modifications. The modifications, amendments, and supplements made to

 the Plan following the solicitation of votes thereon constitute technical changes and do not

 materially adversely affect or change the treatment of any Claims or Interests. After giving effect

 to such modifications, the Plan continues to satisfy the requirements of sections 1122 and 1123 of

 the Bankruptcy Code. The filing of the amended Plan and this Confirmation Order with the Court

 on December 18, 2018, which contain such modifications, and the disclosure of such modifications

 on the record at the Confirmation Hearing constitute due and sufficient notice thereof.

 Accordingly, such modifications do not require additional disclosure or re-solicitation of votes

 under sections 1125, 1126, or 1127 of the Bankruptcy Code or Bankruptcy Rule 3019, nor do they

 require that Taco Supremo, as the sole holder of a Class 3—Prepetition Lender Secured Claim be

 afforded an opportunity to change its previously cast vote on the Plan. Taco Supremo, as the sole

 holder of a Class 3—Prepetition Lender Secured Claim, who voted to accept the solicitation

 version of the Plan is deemed to accept the Plan as modified. The Plan, as modified, is, therefore,


  US 5969520                                     43
Case 18-33678-sgj11 Doc 235 Filed 12/19/18               Entered 12/19/18 17:17:50         Page 44 of 71



 properly before this Court and all votes cast with respect to the Plan prior to such modification

 shall be binding and shall apply with respect to the Plan.

         95.     Binding Effect. On the date of and after entry of this Confirmation Order, subject

 to the occurrence of the Effective Date and notwithstanding Bankruptcy Rules 3020(e), 6004(h),

 or otherwise, the terms of the Plan, the Plan Documents, and this Confirmation Order shall be

 immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized

 Debtors, as applicable, and any and all holders of Claims or Interests and such holder’s respective

 successors and assigns (regardless of whether or not (a) the holders of such Claims or Interests

 voted to accept or reject, or are deemed to have accepted or rejected, the Plan or (b) the holders of

 such Claims or Interests are entitled to a distribution under the Plan), all Entities that are parties to

 or are subject to the settlements, compromises, releases (including the releases set forth in Article

 VIII of the Plan), waivers, discharges, exculpations, and injunctions provided for in the Plan, each

 Entity acquiring property under the Plan or this Confirmation Order, and any and all non-Debtor

 parties to Executory Contracts and Unexpired Leases. All Claims and debts shall be fixed,

 adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any holder of

 a Claim or debt has voted on the Plan. The Plan and the Plan Documents constitute legal, valid,

 binding, and authorized obligations of the respective parties thereto and shall be enforceable in

 accordance with their terms. Pursuant to section 1142(a) of the Bankruptcy Code, the Plan and

 the Plan Documents, and any amendments or modifications thereto, shall apply and be enforceable

 notwithstanding any otherwise applicable nonbankruptcy law.

         96.     No Action Required. No action of the respective directors, boards of directors,

 equity holders, managers, officers, or members of the Debtors or the Reorganized Debtors is

 required to authorize the Debtors or the Reorganized Debtors, as applicable, to enter into, execute,


  US 5969520                                        44
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 45 of 71



 deliver, file, adopt, amend, restate, consummate, or effectuate, as the case may be, the Plan, the

 Restructuring Transactions, and any contract, assignment, certificate, instrument, or other

 document to be executed, delivered, adopted, or amended in connection with the implementation

 of the Plan.

        97.     Effectiveness of All Actions. All actions contemplated by the Plan, including all

 actions pursuant to, in accordance with, or in connection with the Plan Documents, are hereby

 effective and authorized to be taken on, prior to, or after the Effective Date, as applicable, under

 this Confirmation Order, without further application to, or order of the Court, or further action by

 the respective officers, directors, managers, members, or equity holders of the Debtors or the

 Reorganized Debtors and with the effect that such actions had been taken by unanimous action of

 such officers, directors, managers, members, or equity holders.

        98.     Plan Implementation.

                (a)     In accordance with section 1142 of the Bankruptcy Code and any provisions

 of the business corporation law of any applicable jurisdiction (collectively, the “Reorganization

 Effectuation Statutes”), without further action by the Court or the equity holders, managers,

 officers, or directors of any of the Debtors or Reorganized Debtors, the Debtors and the

 Reorganized Debtors, as well as the managers and officers of the Debtors or Reorganized Debtors

 are authorized to: (i) take any and all actions necessary or appropriate to implement, effectuate

 and consummate the Plan, the Plan Supplement, the Plan Documents, this Order, and the

 transactions contemplated thereby or hereby, including the transactions identified in Article IV of

 the Plan, and (ii) execute and deliver, adopt or amend, as the case may be, any contracts,

 instruments, releases, agreements, and documents necessary to implement, effectuate, and




  US 5969520                                     45
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 46 of 71



 consummate the Plan, the Plan Supplement, and the Plan Documents, including those contracts,

 instruments, releases, agreements, and documents identified in Article IV of the Plan.

                (b)     Except as set forth in the Plan, all actions authorized to be taken pursuant to

 the Plan, the Plan Supplement, and the Plan Documents including, (i) the adoption or assumption,

 as appropriate, of any Executory Contracts and Unexpired Leases, (ii) issuances and distributions

 of the New Common Stock, and (iii) entry into any contracts, instruments, releases, agreements,

 and documents necessary to implement, effectuate, and consummate the Plan, including, without

 limitation, those contracts, instruments, releases, agreements, and documents identified in Article

 IV of the Plan, shall be effective prior to, on, or after the Effective Date pursuant to this Order,

 without further notice, application to, or order of this Court, or further action by the respective

 managers, officers, directors, members, or equity holders of the Debtors or Reorganized Debtors.

                (c)     To the extent that, under applicable nonbankruptcy law, any of the

 foregoing actions would otherwise require the consent or approval of the equity holders, members,

 managers, or directors of any of the Debtors or Reorganized Debtors, this Confirmation Order

 shall, pursuant to section 1142 of the Bankruptcy Code and the Reorganization Effectuation

 Statutes, constitute such consent or approval, and such actions are deemed to have been taken by

 unanimous action of the directors, managers, members, and equity holders of the appropriate

 Debtors or Reorganized Debtors, as applicable.

                (d)     All such transactions effected by the Debtors during the pendency of the

 Chapter 11 Cases from the Petition Date through the Confirmation Date (or as otherwise

 contemplated by this Order) are approved and ratified, subject to the satisfaction of any applicable

 terms and conditions to effectiveness of such transactions and the occurrence of the Effective Date.




  US 5969520                                      46
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 47 of 71



         99.     Vesting of Assets in the Reorganized Debtors. Except as otherwise provided in

 the Plan, this Confirmation Order, or in any agreement, instrument, or other document incorporated

 in the Plan (including the Plan Documents), on the Effective Date, pursuant to sections 1141(b)

 and 1141(c) of the Bankruptcy Code, all property in each Estate, including all Causes of Action,

 and any property acquired by any of the Debtors shall vest in each applicable Reorganized Debtor,

 free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective

 Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business

 and may use, acquire, or dispose of property, and compromise or settle any Claims, Interests, or

 Causes of Action without supervision or approval by the Court and free of any restrictions of the

 Bankruptcy Code or Bankruptcy Rules. To the extent that the retention by the Debtors of assets

 held immediately prior to emergence in accordance with the Plan is deemed, in any instance, to

 constitute a “transfer” of property, such transfer of property to the Reorganized Debtors (a) is or

 shall be a legal, valid and effective transfer, (b) vests or shall vest the Reorganized Debtors with

 good title to such property, free and clear of all Liens, Claims, changes or other encumbrances,

 except as provided in the Plan or this Confirmation Order, (c) does not and shall not constitute an

 avoidable or fraudulent transfer under the Bankruptcy Code or under applicable nonbankruptcy

 law, and (d) does not and shall not subject the Reorganized Debtors to any liability by reason of

 such transfer under the Bankruptcy Code or under nonbankruptcy law, including by laws relating

 to successor or transferee liability.

         100.    Cancellation of Existing Securities and Agreements. On the Effective Date,

 except as otherwise provided herein or in the Plan, all notes, instruments, certificates, and other

 instruments or documents, directly or indirectly, evidencing any Claim or Interest, including the

 obligation of the Debtors under the Prepetition Credit Agreement and all TB Holdings Interests,


  US 5969520                                     47
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 48 of 71



 shall be deemed cancelled and the obligations of the Debtors or Reorganized Debtors thereunder

 or in any way related thereto shall be discharged; provided, however, that notwithstanding the

 releases set forth in Article VIII.F of the Plan, Confirmation, or the occurrence of the Effective

 Date, any credit document or agreement that governs the rights of the holder of a Claim or Interest

 shall continue in effect solely for purposes of enabling holders of Allowed Claims and Allowed

 Interests to receive distributions under the Plan as provided therein; provided, however, that

 nothing in the Plan or Confirmation Order shall effectuate a cancellation of any New Common

 Stock.

          101.   New Organizational Documents.          The New Organizational Documents are

 approved in all respects. The Debtors and the Reorganized Debtors, as applicable, are authorized,

 without further approval of the Court, to make modifications to the New Organizational

 Documents in accordance with the Plan and the Restructuring Support Agreement, and to execute

 and deliver all agreements, documents, instruments, and certificates relating to the New

 Organizational Documents and take such other actions as deemed reasonably necessary and

 appropriate to perform their obligations thereunder. Notwithstanding anything to the contrary in

 this Confirmation Order or Article XI of the Plan, after the Effective Date, any disputes arising

 under the New Organizational Documents will be governed by the choice of law and jurisdictional

 provisions therein.

          102.   Directors and Officers of Reorganized Debtors. In accordance with Article IV.H

 of the Plan and the Plan Supplement, the New Board shall consist of one member, composed of

 Guillermo Perales as the Chairman. The identity of the director of the New Board has been

 disclosed prior to the Confirmation Hearing. The director of the New Board shall be deemed

 elected or appointed, as applicable, and authorized to serve as the director of Reorganized Taco


  US 5969520                                     48
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 49 of 71



 Bueno pursuant to the terms of the applicable New Organizational Documents of Reorganized

 Taco Bueno. Mr. Perales shall also be the sole director of each of the subsidiaries of Reorganized

 Taco Bueno as of the Effective Date. Such appointment and designation is hereby approved and

 ratified as being in the best interests of the Debtors and creditors and consistent with public policy,

 and such director and officer hereby is deemed elected and appointed, as applicable, to serve in

 such capacity as of the Effective Date without further action of the Court, the Reorganized Debtors,

 or their equity holders.

        103.    Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

 Code, any transfers (whether from a Debtor to a Reorganized Debtor or to any other Person) of

 property under the Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of any

 debt, equity security, or other interest in the Debtors or the Reorganized Debtors; (b) the

 Restructuring Transactions; (c) the creation, modification, consolidation, termination, refinancing,

 and/or recording of any mortgage, deed of trust, or other security interest, or the securing of

 additional indebtedness by such or other means; (d) the making, assignment, or recording of any

 lease or sublease; or (e) the making, delivery, or recording of any deed or other instrument of

 transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,

 assignments, or other instrument of transfer executed in connection with any transaction arising

 out of, contemplated by, or in any way related to the Plan, shall not be subject to any document

 recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate

 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory

 filing or recording fee, or other similar tax or governmental assessment to the fullest extent

 contemplated by section 1146(a) of the Bankruptcy Code, and upon entry of this Confirmation

 Order, the appropriate state or local governmental officials or agents shall forego the collection of


  US 5969520                                       49
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50         Page 50 of 71



 any such tax or governmental assessment and accept for filing and recordation of any of the

 foregoing instruments or other documents without the payment of any such tax, recordation fee,

 or governmental assessment.

         104.    Exemption from Registration Requirements. To the maximum extent provided

 by section 1145 of the Bankruptcy Code and applicable nonbankruptcy law, the offering, issuance,

 and distribution of the New Common Stock, whether on the Effective Date or any other date of

 distribution thereafter, pursuant to the terms of the Plan or the Confirmation Order, shall be exempt

 from registration and prospectus delivery requirements under (a) the Securities Act and all rules

 and regulations promulgated thereunder and (b) any applicable U.S. state or local law requiring

 registration for the offer, issuance, or distribution of securities. The issuance of the New Common

 Stock is or was in exchange for a portion of an Allowed Claim.

         105.    Pursuant to section 1145 of the Bankruptcy Code, any issuance of securities

 contemplated by the Plan, including the New Common Stock, shall be freely tradable by the

 recipients thereof, subject to: (a) the provisions of section 1145(b)(1) of the Bankruptcy Code

 relating to the definition of an underwriter in section 2(a)(11) of the Securities Act, and compliance

 with any applicable state or foreign securities laws, if any, and the rules and regulations of the

 United States Securities and Exchange Commission, if any, applicable at the time of any future

 transfer of such Securities or instruments; (b) the restrictions, if any, on the transferability of such

 securities or instruments, including, any restrictions on the transferability under the terms of the

 New Organizational Documents; and (c) any other applicable regulatory approval.

         106.    Preservation of Rights of Action. Unless any Causes of Action against an Entity

 are expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or by

 a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized


  US 5969520                                       50
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 51 of 71



 Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and

 all Causes of Action, whether arising before or after the Petition Date, including any actions

 specifically enumerated in the List of Retained Causes of Action, as set forth in the Plan. The

 Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be

 preserved notwithstanding the occurrence of the Effective Date. For the avoidance of doubt, the

 Debtors’ failure to specify a Cause of Action in the Disclosure Statement, the Plan, the Plan

 Supplement, or otherwise in no way limits the rights of the Reorganized Debtors as set forth above.

 No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the

 Disclosure Statement to any Cause of Action against it as an indication that the Debtors or

 Reorganized Debtors, as applicable, will not pursue any and all available Causes of Action against

 it. The Debtors or Reorganized Debtors, as applicable, expressly reserve all rights to prosecute

 any and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan

 or this Confirmation Order.

         107.   Notwithstanding the foregoing, the Debtors shall retain and release all Avoidance

 Actions. For the avoidance of doubt, the Avoidance Actions shall be released and waived on the

 Effective Date by the Debtors and shall not vest in the Reorganized Debtors, and the Debtors and

 the Plan Administrator shall not pursue or prosecute any Avoidance Actions; provided, however,

 that notwithstanding anything to the contrary, neither the Debtors nor the Plan Administrator shall

 waive Avoidance Actions as a defense to any General Unsecured Claims asserted against the

 Debtors, their Estates, or the Reorganized Debtors, pursuant to section 502(d) of the Bankruptcy

 Code.

         108.   Professional Compensation.         The provisions governing compensation of

 Professionals set forth in Article II.B and Article IX.B of the Plan are approved in their entirety.


  US 5969520                                     51
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 52 of 71



 All final requests for Professional Fee Claims through and including the Effective Date shall be

 Filed no later than 45 days after the Effective Date. Any objections to Professional Fee Claims

 shall be served and filed no later than 21 days after the filing of such final applications for payment

 of Professional Fee Claims.

        109.    Subordination.       Except as otherwise expressly provided in the Plan, this

 Confirmation Order, and any other order of the Court: (a) the classification and manner of

 satisfying all Claims and Interests under the Plan takes into consideration all subordination rights,

 whether arising by contract or under general principles of equitable subordination, section 510 of

 the Bankruptcy Code, or otherwise; (b) all subordination rights that a holder of a Claim or Interest

 may have with respect to any distribution to be made under the Plan shall be discharged and

 terminated and all actions related to the enforcement of such subordination rights shall be enjoined

 permanently; and (c) the distributions under the Plan to the holders of Allowed Claims will not be

 subject to payment of a beneficiary of such subordination rights, or to levy, garnishment,

 attachment, or other legal process by a beneficiary of such terminated subordination rights.

        110.    Release of Liens. Except as otherwise provided in the Plan, this Confirmation

 Order, or in any contract, instrument, release, or other agreement or document created pursuant

 to the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security

 interests against any property of the Estates shall be fully released and discharged, and all of the

 right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or

 other security interests shall revert to the Reorganized Debtors and their successors and assigns, in

 each case, without any further approval or order of the Court and without any action or Filing

 being required to be made by the Debtors. In addition, on or after the Effective Date, the Agent

 shall execute and deliver all documents reasonably requested by the Reorganized Debtors to


  US 5969520                                       52
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 53 of 71



 evidence the release of all mortgages, deeds of trust, Liens, pledges, and other security interests,

 and authorize the Reorganized Debtors to file UCC-3 termination statements and other release

 documentation (to the extent applicable) with respect thereto.

        111.    Assumption of Contracts and Leases. Pursuant to Article V of the Plan, as of and

 subject to the occurrence of the Effective Date, all Executory Contracts and Unexpired Leases to

 which the Debtors are party shall be deemed rejected (a) except as otherwise provided in the Plan

 or this Confirmation Order or (b) except for any Executory Contract or Unexpired Lease that (i) is

 identified on the Schedule of Assumed Executory Contracts and Unexpired Leases; or (ii) has been

 previously rejected by a Final Order, in each case of (i) and (ii), subject to the consent of Taco

 Supremo. Subject to the occurrence of the Effective Date, entry of this Confirmation Order by the

 Court shall constitute approval of the assumptions provided for in the Plan, including any

 amendments agreed to by the Debtors during these Chapter 11 Cases to any Executory Contracts

 or Unexpired Leases being assumed by the Debtors, pursuant to sections 365(a) and 1123 of the

 Bankruptcy Code and a determination by the Court that the Reorganized Debtors have provided

 adequate assurance of future performance under such assumed Executory Contracts and Unexpired

 Leases. Each Executory Contract and Unexpired Lease assumed pursuant to the Plan, as each such

 Executory Contract and Unexpired Lease may have been amended by agreement of the Debtors

 during these Chapter 11 Cases, shall vest in and be fully enforceable by the applicable Reorganized

 Debtor in accordance with its terms, except as modified by the provisions of the Plan, this

 Confirmation Order, or any Final Order of the Court authorizing and providing for its assumption,

 or applicable law.

        112.    Subject to resolution of any dispute regarding any Cure Claims and except as

 otherwise provided herein, all Cure Claims shall be satisfied by the Debtors or Reorganized


  US 5969520                                     53
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 54 of 71



 Debtors, as the case may be, upon assumption or assignment, as applicable, of the underlying

 contracts and unexpired leases. Except as otherwise provided herein, assumption or assignment,

 as applicable, of any Executory Contract or Unexpired Lease pursuant to the Plan, or otherwise,

 shall result in the full release and satisfaction of any Claims or defaults, subject to satisfaction of

 the Cure Claims, if any, whether monetary or nonmonetary, arising under any assumed Executory

 Contract or Unexpired Lease at any time before the effective date of the assumption or assumption

 and assignment, as applicable. Any Proof of Claim filed with respect to an Executory Contract or

 Unexpired Lease that has been assumed or assigned shall be deemed disallowed and expunged,

 without further notice to or action, order or approval of the Court or any other entity, upon the

 deemed assumption of such contract or unexpired lease.

        113.    Executory Contracts or Unexpired Leases entered into by the Debtors after the

 Petition Date remain enforceable after the Effective Date by all parties pursuant to their terms.

        114.    Indemnification.      Pursuant to Article V.D of the Plan, the Indemnification

 Obligations shall apply only following the prior exhaustion or unavailability of all D&O Insurance

 Policies, including any Side A coverage thereunder. For purposes of such D&O Liability

 Insurance Policies, any claims or causes of action against the Debtors’ directors and officers shall

 be deemed to be “Non-Indemnifiable Loss” until all limits, including any Side A excess limits,

 have been exhausted through payment by the insurers of such D&O Liability Insurance Policies.

 For the avoidance of doubt, any claims or causes of action against any of the Debtors’ directors

 and/or officers shall not give rise to any Indemnification Obligations unless and until the limits

 under all Side A coverage of all D&O Liability Insurance Policies have been exhausted or are

 otherwise unavailable; provided, however, that to the extent such coverage under such D&O

 Liability Insurance Policies has been exhausted or is otherwise unavailable, such claims or causes


  US 5969520                                       54
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 55 of 71



 of action shall constitute Indemnification Obligations, and the Indemnification Obligations shall

 not be discharged or impaired by Confirmation of the Plan, and, notwithstanding anything in the

 Plan to the contrary, the Indemnification Obligations shall be deemed and treated as Executory

 Contracts assumed by the Debtors under the Plan effective as of the Effective Date and shall

 continue as obligations of the Reorganized Debtors. No assumption of an Indemnification

 Obligation shall in any way extend the scope or term of any Indemnification Obligation beyond

 that contemplated in the applicable agreement governing such Indemnification Obligation.

        115.    Insurance. As of the Effective Date, all of the Debtors’ insurance policies and any

 agreements, documents, or instruments relating thereto (including all D&O Liability Insurance

 Policies) shall be deemed to be assumed by the Reorganized Debtors under the Plan pursuant to

 section 365(a) of the Bankruptcy Code, to the extent such insurance policies are found to be

 Executory Contracts. Such insurance policies and any agreements, documents, and instruments

 related thereto shall be assumed by the applicable Debtors or Reorganized Debtor and shall

 continue in full force and effect thereafter in accordance with their respective terms.

        116.    Distributions. All distributions pursuant to the Plan shall be made in accordance

 with Article VI of the Plan, and such methods of distribution are approved. For the avoidance of

 doubt, except as otherwise provided in the Plan or this Confirmation Order, nothing in the Plan or

 this Confirmation Order shall affect the Debtors’ or the Reorganized Debtors’ rights regarding any

 Claim or Unimpaired Claim, including all rights regarding legal and equitable defenses to or

 setoffs or recoupments against any such Claim or Unimpaired Claim, and the right to dispute or

 object to any such Claim or Unimpaired Claim.

        117.    Issuance of New Common Stock. On the Effective Date, Reorganized Taco

 Bueno is authorized to and shall issue the New Common Stock in accordance with the terms of


  US 5969520                                      55
Case 18-33678-sgj11 Doc 235 Filed 12/19/18               Entered 12/19/18 17:17:50         Page 56 of 71



 the Plan and without the need for any further corporate or shareholder action. All of the New

 Common Stock when so issued, shall be duly authorized, validly issued, enforceable, and fully

 paid and non-assessable.

         118.    Compromise and Settlement of Claims, Interests, and Controversies. Pursuant

 to section 1123(b)(3)(a) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration

 for the distributions and other benefits provided pursuant to the Plan, the provisions of the Plan,

 including the Committee Settlement, constitute a good faith compromise of Claims, Interests, and

 controversies relating to the contractual, legal, and subordination rights that a creditor or an Interest

 holder may have with respect to any Allowed Claim or Interest or any distribution to be made on

 account of such Allowed Claim or Interest. The entry of this Confirmation Order constitutes

 approval of the compromise or settlement of all such Claims, Interests, and controversies

 (including the Committee Settlement), as well as a finding that such compromise or settlement is

 in the best interests of the Debtors, their Estates, and holders of such Claims and Interests, and is

 fair, equitable, and reasonable.

         119.    Opt-In Procedures. The procedures for holders of Allowed Class 4—General

 Unsecured Claims to elect to opt-in to the Committee Settlement, including the election to opt-in

 to certain third-party releases as set forth in the Opt-In Procedures in the form attached as Exhibit

 G to the Plan Supplement, the form used to effectuate such process, and the notice of such Opt-In

 Procedures in the form attached as Exhibit H to the Plan Supplement (the “Opt-In Notice”) are

 hereby approved in all respects. The Opt-In Notice and the Opt-In Procedures shall be served by

 the Reorganized Debtors upon the Debtors’ known holders of General Unsecured Claims, which

 service will occur within three (3) Business Days following the Effective Date. The Reorganized

 Debtors shall cause the Opt-In Notice to be published in USA Today (National Edition), and The


  US 5969520                                        56
Case 18-33678-sgj11 Doc 235 Filed 12/19/18               Entered 12/19/18 17:17:50         Page 57 of 71



 Dallas Morning News in Dallas, Texas, within five (5) Business Days following the Effective

 Date, and shall make all reasonable payments required for such publication. The provision of

 notice in accordance with this paragraph shall be deemed good and sufficient notice of the Opt-In

 Procedures.

         120.    Release, Exculpation, Discharge, and Injunction Provisions. All discharge,

 injunction, release, and exculpation provisions set forth in the Plan, including but not limited to

 those contained in Articles VIII.B, VIII.C, VIII.D, VIII.E, VIII.F, VIII.G, and VIII.H of the Plan,

 are approved and shall be effective and binding on all persons and entities, to the extent provided

 therein, and as if fully set forth herein.

         121.    Discharge of Claims and Termination of Interests. Pursuant to section 1141(d)

 of the Bankruptcy Code, and except as otherwise specifically provided in the Plan and the Plan

 Supplement, or in any contract, instrument, or other agreement or document created pursuant to

 the Plan and the Plan Supplement, the distributions, rights, and treatment that are provided in the

 Plan shall be in complete satisfaction, discharge, and release, effective as of the Effective Date, of

 Claims (including any Intercompany Claims resolved or compromised after the Effective Date by

 the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever, including any

 interest accrued on Claims or Interests from and after the Petition Date, whether known or

 unknown, against, liabilities of, liens on, obligations of, rights against, and interests in, the Debtors

 or any of their assets or properties, regardless of whether any property shall have been distributed

 or retained pursuant to the Plan on account of such Claims and Interests, including demands,

 liabilities, and Causes of Action that arose before the Effective Date, any contingent or non-

 contingent liability on account of representations or warranties issued on or before the Effective

 Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy


  US 5969520                                        57
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 58 of 71



 Code, in each case whether or not: (a) a Proof of Claim based upon such debt or right is Filed or

 deemed Filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon

 such debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the

 holder of such a Claim or Interest has accepted the Plan. Any default or “event of default” by the

 Debtors or Affiliates with respect to any Claim or Interest that existed immediately before or on

 account of the Filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as

 of the Effective Date. This Confirmation Order shall be a judicial determination of the discharge

 of all Claims and Interests subject to the Effective Date occurring.

        122.     Tax Withholding. Pursuant to the Plan, including Article VI.C thereof, to the

 extent applicable, the Reorganized Debtors shall comply with all tax withholding and reporting

 requirements imposed on them by any Governmental Unit, and all distributions pursuant to the

 Plan shall be subject to such withholding and reporting requirements. Notwithstanding any

 provision in the Plan to the contrary, the Debtors or Reorganized Debtors, as applicable, are

 authorized to take all actions necessary or appropriate to comply with such withholding and

 reporting requirements, including liquidating a portion of the distribution to be made under the

 Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions

 pending receipt of information necessary to facilitate such distributions, or establishing any other

 mechanisms they believe are reasonable and appropriate. The Debtors or the Reorganized Debtors,

 as applicable, reserve the right to allocate all distributions made under the Plan in compliance with

 applicable wage garnishments, alimony, child support, and other spousal awards, liens, and

 encumbrances.

        123.     Payment of Statutory Fees. On the Effective Date and thereafter as may be

 required, the Reorganized Debtors shall pay all fees incurred pursuant to sections 1911 through


  US 5969520                                      58
Case 18-33678-sgj11 Doc 235 Filed 12/19/18               Entered 12/19/18 17:17:50         Page 59 of 71



 1930 of chapter 123 of title 28 of the United States Code, together with interest, if any, pursuant

 to § 3717 of title 31 of the United States Code for the Chapter 11 Cases.

         124.    Documents, Mortgages and Instruments. Each federal, state, local, foreign or

 other governmental agency is authorized to accept any and all documents, mortgages or

 instruments necessary or appropriate to effectuate, implement or consummate the Plan.

         125.    Return of Deposits. All utilities, including any Person who received a deposit or

 other form of “adequate assurance” of performance pursuant to section 366 of the Bankruptcy

 Code during the Chapter 11 Cases (collectively, the “Deposits”), whether pursuant to the Order

 (I) Approving Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services, (II)

 Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services, and

 (III) Approving Debtors’ Proposed Procedures Resolving Additional Assurance Requests [Docket

 No. 155] (the “Utilities Order”) or otherwise, including, but not limited to, gas, electric, telephone,

 data, cable, trash, freight, and waste management services, are directed to return such Deposits to

 the Reorganized Debtors, either by setoff against postpetition indebtedness or by Cash refund,

 within thirty (30) days following the Effective Date or as otherwise specifically provided in the

 Utilities Order. Additionally, the Debtors or Reorganized Debtors, as applicable, are hereby

 authorized to close the Adequate Assurance Account (as defined in the Utilities Order) and utilize

 such funds in the operation of their businesses.

         126.    Committee Objections Withdrawn. All objections filed by the Committee in

 these Chapter 11 Cases are hereby deemed withdrawn with prejudice.

         127.    Filing and Recording. This Confirmation Order is and shall be binding upon and

 shall govern the acts of all persons or entities including, without limitation, all filing agents, filing

 officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of


  US 5969520                                        59
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 60 of 71



 deeds, administrative agencies, governmental departments, secretaries of state, federal, state, and

 local officials, and all other persons and entities who may be required, by operation of law, the

 duties of their office, or contract, to accept, file, register, or otherwise record or release any

 document or instrument. Each and every federal, state, and local government agency is hereby

 directed to accept any and all documents and instruments necessary, useful, or appropriate

 (including financing statements under the applicable uniform commercial code) to effectuate,

 implement, and consummate the transactions contemplated by the Plan and this Confirmation

 Order without payment of any stamp tax or similar tax imposed by state or local law.

        128.    Continued Effect of Stays and Injunctions. Unless otherwise provided in the

 Plan or this Confirmation Order, all injunctions or stays arising under or entered during the Chapter

 11 Cases under section 362 of the Bankruptcy Code or otherwise, and in existence on the

 Confirmation Date, shall remain in full force and effect until the later of the Effective Date and the

 date indicated in the order providing for such injunction or stay.

        129.    Debtors’ Actions Post-Confirmation Through the Effective Date. During the

 period from entry of this Confirmation Order through and until the Effective Date, each of the

 Debtors shall continue to operate its business as a debtor in possession, subject to the oversight of

 the Court as provided under the Bankruptcy Code, the Bankruptcy Rules, and this Confirmation

 Order and any order of the Court that is in full force and effect.

        130.    Authorization to Consummate. The Debtors are authorized to consummate the

 Plan and the Restructuring Transactions at any time after entry of this Confirmation Order subject

 to satisfaction, or waiver in accordance with Article IX.C of the Plan, of the conditions precedent

 to Consummation set forth in Article IX of the Plan.




  US 5969520                                      60
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 61 of 71



        131.    Nonseverability of Plan Provisions Upon Confirmation. Each provision of the

 Plan is: (a) valid and enforceable in accordance with its terms; (b) integral to the Plan and may not

 be deleted or modified without the Debtors’ consent (and subject to other consents and consultation

 rights set forth in the Plan) in accordance with the terms set forth in the Plan; and (c) nonseverable

 and mutually dependent. The provisions of this Confirmation Order and the provisions of the Plan

 are hereby deemed mutually nonseverable and mutually dependent.

        132.    Post-Confirmation Modifications.            Without need for further order or

 authorization of the Court, the Debtors or the Reorganized Debtors, as applicable, are authorized

 and empowered to make any and all modifications to any and all Plan Documents that are

 necessary to effectuate the Plan that do not materially modify the terms of such documents and are

 consistent with the Plan and the Restructuring Support Agreement, in each case, subject to any

 applicable consultation and approval rights and conditions set forth therein. Subject to certain

 restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy

 Rule 3019 and those restrictions on modifications set forth in the Plan, the Debtors and the

 Reorganized Debtors expressly reserve their respective rights prior to the Effective Date to revoke

 or withdraw, or to alter, amend, or modify materially the Plan with respect to such Debtor or

 Reorganized Debtor, one or more times after Confirmation, and, to the extent necessary, may

 initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or

 omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or this

 Confirmation Order, as may be necessary to carry out the purposes and intent of the Plan. Any

 such modification or supplement shall be considered a modification of the Plan and shall be made

 in accordance with Article X.A of the Plan.




  US 5969520                                      61
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50       Page 62 of 71



        133.    Conditions to the Effective Date. The Plan shall not become effective unless and

 until the conditions set forth in Article IX.B of the Plan have been satisfied pursuant to Article

 IX.C of the Plan.

        134.    Plan Administrator. Upon the Effective Date, the Plan Administrator shall be

 appointed to reconcile General Unsecured Claims, effectuate distributions on account thereof from

 the GUC Cash Pool, and conduct all related services. The Plan Administrator shall have all the

 rights and powers to implement the provisions of the Plan pertaining to the Plan Administrator,

 including the right to (a) make distributions from the GUC Cash Pool as contemplated in the Plan,

 (b) establish and administer any necessary reserves from the GUC Cash Pool for Disputed Claims

 that may be required; and (c) object to Disputed Claims and prosecute, settle, compromise,

 withdraw or resolve in any manner approved by the Court such Disputed Claims. The Plan

 Administrator shall not be required to give any bond or surety or other security for the performance

 of its duties unless otherwise ordered by the Court. For the avoidance of doubt, the Plan

 Administrator shall have no obligation to object to or dispute (or expend funds to object to or

 dispute) any Claim where, in the Plan Administrator’s sole judgment, the cost of such objection or

 dispute is not warranted in light of the potential incremental benefit to the remaining holders of

 Allowed General Unsecured Claims. The reasonable costs and expenses incurred by the Plan

 Administrator in performing the duties set forth in the Plan shall be paid solely from the GUC

 Cash Pool. The Reorganized Debtors shall provide the Plan Administrator with reasonable access

 to all relevant books and records so as to enable the Plan Administrator to carry out its duties. For

 the avoidance of doubt, the Plan Administrator may not pursue any Claims or Causes of Action

 against any of the Released Parties.




  US 5969520                                      62
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50         Page 63 of 71



         135.    Reversal/Stay/Modification/Vacatur of Confirmation Order.                   Except as

 otherwise provided in this Confirmation Order, if any or all of the provisions of this Order are

 hereafter reversed, modified, vacated, or stayed by subsequent order of this Court or any other

 court, such reversal, stay, modification, or vacatur shall not affect the validity or enforceability of

 any act, obligation, indebtedness, liability, priority, or lien incurred or undertaken by the Debtors

 or the Reorganized Debtors, as applicable, prior to the effective date of such reversal, stay,

 modification, or vacatur. Notwithstanding any such reversal, stay, modification, or vacatur of this

 Confirmation Order, any such act or obligation incurred or undertaken pursuant to, or in reliance

 on, this Confirmation Order prior to the effective date of such reversal, stay, modification, or

 vacatur shall be governed in all respects by the provisions of this Confirmation Order and the Plan

 or any amendments or modifications thereto.

         136.    Applicable Nonbankruptcy Law. The provisions of this Confirmation Order, the

 Plan, and related documents, or any amendments or modifications thereto, shall apply and be

 enforceable notwithstanding any otherwise applicable nonbankruptcy law.

         137.    Governmental Approvals Not Required.                This Confirmation Order shall

 constitute all approvals and consents required, if any, by the laws, rules, or regulations of any state,

 federal, or other governmental authority with respect to the implementation or consummation of

 the Plan, any certifications, documents, instruments or agreements, and any amendments or

 modifications thereto, and any other acts referred to in, or contemplated by, the Plan.

         138.    Governmental Agencies. Nothing in this Confirmation Order or the Plan

 discharges, releases, precludes, or enjoins: (i) any liability to any Governmental Unit that is not a

 Claim; (ii) any Claim of a Governmental Unit arising on or after the Effective Date: (iii) any police

 or regulatory liability to a Governmental Unit that any entity would be subject to as the owner or


  US 5969520                                       63
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 64 of 71



 operator of property after the Effective Date; or (iv) any liability to a Governmental Unit on the

 part of any Person other than the Debtors or Reorganized Debtors. Nor shall anything in this

 Confirmation Order or the Plan enjoin or otherwise bar a Governmental Unit from asserting or

 enforcing, outside this Bankruptcy Court, any liability described in the preceding

 sentence. Notwithstanding any provision of the Plan, this Confirmation Order, or any

 implementing or supplementing Plan Documents, the United States’ setoff rights under federal law

 as recognized in section 553 of the Bankruptcy Code, and recoupment rights, shall be preserved

 and are unaffected.

        139.    Waiver of Filings. Any requirement under section 521 of the Bankruptcy Code or

 Bankruptcy Rule 1007 obligating the Debtors to file any list, schedule, or statement with the Court

 or the U.S. Trustee (except for monthly operating reports or any other post-confirmation reporting

 obligation to the U.S. Trustee) is hereby waived as to any such list, schedule, or statement not filed

 as of the Confirmation Date.

        140.    Waiver of Stay. This Confirmation Order is a Final Order. For good cause shown,

 the stay of this Confirmation Order provided by any Bankruptcy Rule is waived, and this

 Confirmation Order shall be effective and enforceable immediately upon its entry by the Court.

 The Debtors and the Reorganized Debtors are authorized to consummate the Plan at any time.

        141.    Notice of Entry of the Confirmation Order and Effective Date. In accordance

 with Bankruptcy Rules 2002 and 3020(c), as soon as reasonably practicable after the Effective

 Date, the Debtors shall serve notice of the entry of this Confirmation Order and notice of the

 Effective Date, substantially in the form annexed hereto as Exhibit B to all parties who hold a

 Claim or Interest in these cases, the U.S. Trustee, and other parties in interest. Such notice is




  US 5969520                                      64
Case 18-33678-sgj11 Doc 235 Filed 12/19/18              Entered 12/19/18 17:17:50        Page 65 of 71



 hereby approved in all respects and shall be deemed good and sufficient notice of confirmation of

 the Plan, entry of this Confirmation Order, and the occurrence of the Effective Date.

        142.    Substantial Consummation. On the Effective Date, the Plan shall be deemed to

 be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.

        143.    Termination of Restructuring Support Agreement. On the Effective Date, the

 Restructuring Support Agreement will terminate in accordance with sections 11 and 12 thereof.

        144.    References to and Omissions of Particular Plan Provisions. References to

 articles, sections, and provisions of the Plan are inserted for convenience of reference only and are

 not intended to be a part of or to affect the interpretation of the Plan or this Confirmation Order.

 The failure to specifically describe, include, or to refer to any particular article, section, or

 provision of the Plan in this Confirmation Order shall not diminish or impair the effectiveness of

 such article, section, or provision, it being the intent of the Court that the Plan is confirmed in its

 entirety, except as expressly modified herein, the Plan Documents are approved in their entirety,

 and all are incorporated herein by this reference.

        145.    Headings. Headings utilized herein are for convenience and reference only, and

 do not constitute a part of the Plan or this Confirmation Order for any other purpose.

        146.    Effect of Conflict. This Confirmation Order supersedes any Court order issued

 prior to the Confirmation Date that may be inconsistent with this Confirmation Order. If there is

 any inconsistency between the terms of the Plan and the terms of this Confirmation Order, then,

 solely to the extent of such inconsistency, the terms of this Confirmation Order govern and control.

        147.    Closure of Chapter 11 Cases. As soon as practicable after the Effective Date, the

 Reorganized Debtors are authorized to submit an order to the Court that closes and issues a final

 decree for each of the Chapter 11 Cases.


  US 5969520                                       65
Case 18-33678-sgj11 Doc 235 Filed 12/19/18             Entered 12/19/18 17:17:50        Page 66 of 71



           148.   Final Order. This Confirmation Order is a Final Order and the period in which an

 appeal must be filed shall commence upon the entry hereof.

           149.   Retention of Jurisdiction. Except as set forth in the Plan or this Confirmation

 Order, the Court may properly, and upon the Effective Date shall retain jurisdiction over all matters

 arising out of, and related to, the Chapter 11 Cases, including the matters set forth in Article XI of

 the Plan and section 1142 of the Bankruptcy Code.


 Submitted by:


 VINSON & ELKINS LLP

 /s/ Paul E. Heath
 Paul E. Heath (TX 09355050)
 Garrick C. Smith (TX 24088435)
 Trammell Crow Center
 2001 Ross Avenue, Suite 3900
 Dallas, TX 75201
 Tel: 214.220.7700
 Fax: 214.999.7787
 pheath@velaw.com; gsmith@velaw.com;

 - and -

 David S. Meyer (admitted pro hac vice)
 Jessica C. Peet (admitted pro hac vice)
 666 Fifth Avenue, 26th Floor
 New York, NY 10103-0040
 Tel: 212.237.0000
 Fax: 212.237.0100
 dmeyer@velaw.com; jpeet@velaw.com

 COUNSEL FOR THE DEBTORS




  US 5969520                                      66
Case 18-33678-sgj11 Doc 235 Filed 12/19/18   Entered 12/19/18 17:17:50   Page 67 of 71



                                     Exhibit A

                               Plan of Reorganization




  US 5969520
Case 18-33678-sgj11 Doc 235 Filed 12/19/18   Entered 12/19/18 17:17:50   Page 68 of 71



                                     Exhibit B

                         Proposed Confirmation Order Notice




  US 5969520
Case 18-33678-sgj11 Doc 235 Filed 12/19/18                       Entered 12/19/18 17:17:50               Page 69 of 71



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                      § Case No. 18-33678
      TACO BUENO RESTAURANTS, INC.,                               § (Chapter 11)
      et al.,                                                     § (Jointly Administered)
               Debtors.1                                          §
                                                                  §
                                                                  §

                  NOTICE OF (I) ENTRY OF ORDER CONFIRMING
              THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN
        OF REORGANIZATION AND (II) OCCURRENCE OF THE EFFECTIVE DATE

         PLEASE TAKE NOTICE that on December [•], 2018, the Honorable Stacey G. C.
 Jernigan , United States Bankruptcy Judge for the United States Bankruptcy Court for the Northern
 District of Texas (the “Court”), entered the order [Docket No. __] (the “Confirmation Order”)
 confirming the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 21]
 (as amended, modified, or supplemented, the “Plan”) and approving the Disclosure Statement for
 the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 22].2

       PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
 [_______], 201[8].

         PLEASE TAKE FURTHER NOTICE that copies of Confirmation Order and the Plan,
 as well as other documents filed in the Chapter 11 Cases can be found on the docket of the Chapter
 11 Cases and can also be downloaded free of charge from the website of the Debtors’ noticing and
 claims agent, Prime Clerk LLC, at https://cases.primeclerk.com/tacobueno.

         PLEASE TAKE FURTHER NOTICE that the Court has approved certain discharge,
 release, exculpation, injunction, and related provisions in Article VIII of the Plan.

         PLEASE TAKE FURTHER NOTICE that the Plan and Confirmation Order, and the
 provisions thereof, are binding on the Debtors, the Reorganized Debtors, any holder of a Claim
 against or Interest in the Debtors and such holder’s respective successors, assigns, and designees,



 1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
           (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
           Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
           Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
           headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
           75062.
 2         Unless otherwise defined in this notice, capitalized terms used in this notice shall have the meanings ascribed
           to them in the Plan and the Confirmation Order.
     US 5969520
Case 18-33678-sgj11 Doc 235 Filed 12/19/18            Entered 12/19/18 17:17:50       Page 70 of 71



 whether or not the Claim or Interest of such holder is impaired under the Plan and whether or not
 such holder or entity voted to accept the Plan.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan and the Confirmation
 Order, the deadline for filing requests for payment of Administrative Claims shall be 30 days after
 the Effective Date and the deadline for filing requests for payment of Professional Fee Claims shall
 be 45 days after the Effective Date.

         PLEASE TAKE FURTHER NOTICE that from and after this date, if you wish to receive
 notice of filings in this case, you must request such notice with the clerk of the Court and serve a
 copy of such request for notice on counsel to the Reorganized Debtors, listed below. You must do
 this even if you filed such a notice prior to the Effective Date.

        PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
 other provisions that may affect your rights. You are encouraged to review the Plan and the
 Confirmation Order in their entirety.




  US 5969520                                      2
Case 18-33678-sgj11 Doc 235 Filed 12/19/18   Entered 12/19/18 17:17:50     Page 71 of 71



 Dated: December [__], 2018
 Dallas, Texas
                                      VINSON & ELKINS LLP
                                      /s/
                                      Paul E. Heath (TX 09355050)
                                      Garrick C. Smith (TX 24088435)
                                      Trammell Crow Center
                                      2001 Ross Avenue, Suite 3900
                                      Dallas, TX 75201
                                      Tel: 214.220.7700
                                      Fax: 214.999.7787
                                      pheath@velaw.com; gsmith@velaw.com;

                                      - and -

                                      David S. Meyer (admitted pro hac vice)
                                      Jessica C. Peet (admitted pro hac vice)
                                      666 Fifth Avenue, 26th Floor
                                      New York, NY 10103-0040
                                      Tel: 212.237.0000
                                      Fax: 212.237.0100
                                      dmeyer@velaw.com; jpeet@velaw.com

                                      COUNSEL FOR THE DEBTORS




  US 5969520
